EXHIBIT 10.38

 

 

CREDIT AND SECURITY AGREEMENT

 

$250,000,000

 

dated as of November 24, 2008

 

by and among

 

SANMINA SPV LLC,
a Delaware limited liability company,

 

as Borrower

 

the Lenders named herein

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent and as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS AND RELATED TERMS

 

1

Section 1.01.

Definitions

1

Section 1.02.

Accounting Terms and Determinations

14

Section 1.03.

References

14

Section 1.04.

Use of Defined Terms

14

Section 1.05.

Terminology

14

 

 

 

ARTICLE 2. ADVANCES

 

15

Section 2.01.

Commitment to Make Advances

15

Section 2.02.

Method of Borrowing

15

Section 2.03.

Final Payment of Aggregate Advances

15

Section 2.04.

Interest Rate

15

Section 2.05.

Fees

16

Section 2.06.

Termination of Commitment

16

Section 2.07.

Repayment of the Aggregate Advances

16

Section 2.08.

Settlement Procedures

16

Section 2.09.

Pro Rata Treatment and General Provisions Regarding Payments

17

Section 2.10.

Collection Accounts and Lock-Box

17

Section 2.11.

Designation of New Eligible Obligors

18

 

 

 

ARTICLE 3. COLLATERAL

 

19

Section 3.01.

Grant of Security Interest

19

Section 3.02.

Further Assurances

19

Section 3.03.

Termination of Security Interest

19

 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

20

Section 4.01.

Entity Existence and Power

20

Section 4.02.

Entity and Governmental Authorization; No Contravention

20

Section 4.03.

Litigation

20

Section 4.04.

Binding Effect

20

Section 4.05.

Margin Stock

20

Section 4.06.

Good Title; Perfection

20

Section 4.07.

Compliance with Laws

20

Section 4.08.

Investment Company Act

20

Section 4.09.

No Termination Event

20

Section 4.10.

Insolvency

21

Section 4.11.

Capital Structure

21

Section 4.12.

Collateral Information

21

Section 4.13.

Nature of Assigned Receivables

21

Section 4.14.

Full Disclosure

21

Section 4.15.

Survival of Representations and Warranties

21

Section 4.16.

Restating of Representations and Warranties

21

 

 

 

ARTICLE 5. COVENANTS

 

21

Section 5.01.

Information

21

Section 5.02.

Maintenance of Existence and Management

22

Section 5.03.

Compliance with Laws; Payment of Taxes

22

Section 5.04.

Maintenance of the Policy

22

Section 5.05.

Separate Legal Entity

22

Section 5.06.

Payment of Fees

23

Section 5.07.

Payment of Indemnities

23

Section 5.08.

Collection Accounts and Lock-Box

23

Section 5.09.

Additional Negative Covenants

23

 

i

--------------------------------------------------------------------------------


 

Section 5.10.

Control of Account

23

 

 

 

ARTICLE 6. TERMINATION EVENTS

 

24

Section 6.01.

Termination Events

24

Section 6.02.

Remedies with Respect to Collateral

26

Section 6.03.

Power of Attorney

26

 

 

 

ARTICLE 7. CHANGE IN CIRCUMSTANCES; COMPENSATION

 

26

Section 7.01.

Increased Cost and Reduced Return

26

 

 

 

ARTICLE 8. CONDITIONS TO MAKING ADVANCES

 

27

Section 8.01.

Conditions to Making Initial Advance

27

Section 8.02.

Conditions to the Making of All Advances

28

 

 

 

ARTICLE 9. THE AGENT

 

29

Section 9.01.

Designation

29

Section 9.02.

Delegation of Duties

29

Section 9.03.

Exculpatory Provisions

29

Section 9.04.

Reliance by Agent

30

Section 9.05.

Notice of Termination

30

Section 9.06.

Non-Reliance on Agent and Other Lenders

30

Section 9.07.

Indemnification

31

Section 9.08.

Agent in Its Individual Capacity

31

Section 9.09.

Successor Agent

31

Section 9.10.

Determination Pursuant to Program Documents

32

Section 9.11.

Additional Information

32

 

 

 

ARTICLE 10. MISCELLANEOUS

 

32

Section 10.01.

Notices

32

Section 10.02.

No Waivers

32

Section 10.03.

Expenses; Documentary Taxes

33

Section 10.04.

Taxes

33

Section 10.05.

Indemnification by Borrower

34

Section 10.06.

Adjustments; Set off

34

Section 10.07.

Amendments and Waivers

34

Section 10.08.

Third Party Beneficiaries

34

Section 10.09.

Successors and Assigns; Participations and Assignments

34

Section 10.10.

New York Law

36

Section 10.11.

Severability

36

Section 10.12.

WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION

36

Section 10.13.

Counterparts

36

Section 10.14.

Consequential Damages

36

Section 10.15.

Entire Agreement

36

Section 10.16.

Non-Petition; Limitation on Payments

37

Section 10.17.

USA Patriot Act

37

 

 

 

Schedule 1.1A

Applicable Margins

 

Schedule 1.1B

Accounts

 

Schedule 1.1C

Lenders’ Commitments

 

Schedule 1.1D

Contingent Eligible Obligors

 

Schedule 1.1E

Eligible Obligors and Obligor Limits

 

 

 

 

EXHIBIT A

FORM OF BORROWER’S COLLATERAL DISCLOSURE CERTIFICATE

 

EXHIBIT B

FORM OF BORROWING NOTICE

 

EXHIBIT C

Deutsche Bank Trust Company Americas Control Agreement

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF REMITTANCE REPORT

 

EXHIBIT E

OPINIONS OF COUNSEL

 

Exhibit E-1

True Sale and Non-Consolidation Opinion

 

Exhibit E-2

UCC Perfection Opinion and General Corporate Opinion for Borrower, Sellers and
Servicer

 

 

 

 

EXHIBIT F

FORM OF CLOSING CERTIFICATE

 

EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

 

EXHIBIT H

FORM OF NOTE

 

EXHIBIT I

FORM OF ADVANCE CALCULATION NOTICE

 

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT is dated as of November 24, 2008, by and
between SANMINA SPV LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and DEUTSCHE BANK AG, NEW YORK BRANCH, a German banking corporation,
as administrative agent and as collateral agent (the “Agent”).

 

The parties hereto agree as follows:

 

ARTICLE 1.
DEFINITIONS AND RELATED TERMS

 

Section 1.01.          Definitions. As used in this Agreement, the following
terms shall have the following meanings:

 

“ABL” means the Loan, Guaranty and Security Agreement dated as of November 19,
2008 among Sanmina-SCI Corporation, Hadco Corporation, Hadco Santa Clara, Inc.,
Sanmina-SCI Systems Holdings, Inc., SCI Technology, Inc. and Scimex, Inc., as
Borrowers, Sanmina-SCI Systems (Canada) Inc. and SCI Brockville Corp., as
Designated Canadian Guarantors, certain financial institutions as Lenders, Bank
of America, N.A., as Agent, Banc of America Securities LLC and Deutsche Bank
Securities, Inc., as Joint Lead Arrangers and Joint Book Managers, and Deutsche
Bank Trust Company Americas, as Syndication Agent.

 

“Account Debtor” means, with respect to an Account Receivable each Person who
purchased goods or services on credit under an Underlying Contract and who is
obligated to make payments on such Account Receivable to the Obligee on the
Underlying Contract pursuant to such Underlying Contract.

 

“Account Receivable” means an Obligee’s right to the payment of money from an
Account Debtor, arising out of goods sold.

 

“Advance” means each extension of credit made by the Lenders to Borrower under
this Agreement.  Advances shall be Tranche A Advances and Tranche B Advances.

 

“Advance Calculation Notice”  means a notice delivered by Agent to Servicer and
the Lenders to the effect required by Section 2.02 and substantially in the form
of Exhibit I hereto.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent” has the meaning assigned thereto in the preamble.

 

“Aggregate Advance” means, at any time of determination, the aggregate
outstanding principal amount of all Advances.

 

“Agreement” means this Credit and Security Agreement.

 

“Applicable Margin” as set forth on Schedule 1.1A.

 

“Arrangement Fee” means the arrangement fee payable by Transferor to Deutsche
Bank AG, New York Branch, as arranger pursuant to the fee letter between them
dated September 22, 2008.

 

“Assigned Receivable” means a Transferred Receivable that has been pledged to
the Agent pursuant to this Agreement, as evidenced by the inclusion of such
Transferred Receivable in the calculation of the

 

1

--------------------------------------------------------------------------------


 

Borrowing Base in a Borrowing Notice or in any Receivables Report; provided that
a Transferred Receivable shall cease to be an Assigned Receivable immediately
upon (i) becoming a Discharged Receivable or (ii) upon being re-transferred to
Transferor in accordance with the Program Documents.

 

“Assignee” is defined in Section 10.09(c).

 

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit J.

 

“Assignor”  is defined in Section 10.09(c).

 

“Assignment Agreement” has the meaning given such term in Section 2.4 of the
TCA.

 

“Availability Period” means the period commencing on the Effective Date and
terminating on the Program Termination Date.

 

“Bankruptcy Code” means Title 11 of the United States Code, as it may be amended
from time to time.

 

“Benefited Lender”  is defined in Section 10.06.

 

“Books and Records” means, with respect to an Obligee’s Account Receivable, all
of the Obligee’s books, records, computer tapes, programs, and ledger books
arising from or relating to such Account Receivable.

 

“Borrower” is defined in the preamble to this Agreement.

 

“Borrower Collateral Disclosure Certificate” means that certain certificate, in
substantially the form of Exhibit A dated as of the date hereof, executed and
delivered by Borrower to the Agent.

 

“Borrowing Base” means, at any time of determination, the lesser of (i) the
Tranche A or Tranche B Commitment, as the case may be, and (ii) the total
Uncollected Value of Tranche A or Tranche B Eligible Receivables, respectively,
times 95% (in the case of Tranche A Eligible Receivables and Tranche B Eligible
Receivables other than Echostar) or 90% (in the case of Echostar).  In no event
shall the Uncollected Value of Eligible Receivables include Designated
Receivables.

 

“Borrowing Base Deficit” means (i) the outstanding principal amount of the
Tranche A Advances shall exceed the Borrowing Base for Tranche A Advances, or
(ii) the outstanding principal amount of the Tranche B Advances shall exceed the
Borrowing Base for the Tranche B Advances.

 

“Borrowing Date” means, in the case of an Advance in Dollars, the Business Day
following a Preparation Date and, in the case of an Advance in Euros, the second
Business Day following a Preparation Date.

 

“Borrowing Notice” means a notice in the form of Exhibit B attached hereto and
made a part hereof.

 

“Business Day” means each day which is not a Saturday, Sunday, or a day on which
banking institutions in the State of New York are authorized or obligated by
law, executive order, or governmental decree to be closed; provided that, with
respect to determinations of interest rates, such day is also a day for trading
by and between banks in Dollar deposits in London, England; provided further
however, that for purposes of any determination of the Euribor Rate, such day is
also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open.

 

“Change of Control” means the occurrence of any of the following:
(a) Sanmina-SCI Corporation shall cease to own 100% of the issued and
outstanding membership interests of Borrower; or (b) any “person” or

 

2

--------------------------------------------------------------------------------


 

“group” (within the meaning of Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934) (i) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of Sanmina-SCI Corporation; or (ii) shall have obtained the power
(whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of Sanmina-SCI Corporation; or (c) during
any period of 12 consecutive months, the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of
Sanmina-SCI Corporation cease to be occupied by Persons who either (i) were
members of the board of directors of Sanmina-SCI Corporation on November 20,
2008, or (ii) were nominated for election by the board of directors of
Sanmina-SCI Corporation, a majority of whom were directors on November 20, 2008
or whose election or nomination for election was previously approved by a
majority of such directors or directors elected in accordance with this clause
(ii).

 

“Change of Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Certificate” has the meaning set forth in Section 8.01(c).

 

“Closing Date” means the date of this Agreement as first above written.

 

“Collateral” means the property in which the Agent on behalf of the Lenders is
granted by Borrower a security interest pursuant to Section 3.01 or elsewhere in
the Program Documents.

 

“Collection Accounts” means until the Collection Account Effective Date, the
Sanmina Accounts, and commencing on and after the Collection Account Effective
Date, the deposit accounts in the name of Borrower, and specified on Schedule
1.1B (comprising the Tranche A Dollar Collection Account, the Tranche A Euro
Collection Account, the Tranche B Dollar Collection Account and the Tranche B
Euro Collection Account and referred to collectively as the “Collection
Accounts”), for receipt of payments relating to the Accounts Receivable, and
into which, among other items, (a) (i) all Collections on all Assigned
Receivables, and (ii) all proceeds of any of the items specified in clause
(i) will be deposited, and (b) collections on Other Receivables may be received,
to the extent described in the TCA and in the other Program Documents; provided,
however, that for purposes of calculating the balance of the Collection Accounts
from time to time under the Program Documents, no items of payment or other
collections (or the funds thereof) on any Other Receivable shall be included.

 

“Collection Account Effective Date” means the date on which the Agent has
provided written notice to the Borrower that the Collection Accounts are fully
operational and are available for deposit of Collections and as of which date
the Servicer shall provide written notice to Account Debtors to make payment of
all amounts payable in respect of Transferred Receivables to such Collection
Accounts and the Borrower shall have executed and delivered the Control
Agreement.

 

“Collection Account Ramp-Up Period” means the period of 60 days commencing on
the Collection Account Effective Date during which payments may continue to be
made by Account Debtors that pay by electronic transfer to the Sanmina Accounts.

 

“Collections” means, with respect to any Account Receivable (i) all collections
and other proceeds received in respect of Accounts Receivable, including,
without limitation, purchase price, finance charges, interest and all other
charges, or applied to amounts owed in respect of such Accounts Receivable
together with all collections and other proceeds received in respect of the
Related Rights and Property in the form of cash, checks, wire transfers or any
other form of cash payment, (ii) any related Policy Proceeds, and (iii) any
Deemed Collections with respect thereto.

 

“Commitment” means the obligation of the Lenders to make Tranche A Advances
hereunder secured by Tranche A Receivables (the “Tranche A Commitment”) or
Tranche B Advances secured by Tranche B Receivables (the “Tranche B
Commitment”), as the case may be, in an amount not to exceed the amount for such

 

3

--------------------------------------------------------------------------------


 

Tranche set forth under the heading “Lender’s Commitment” on Schedule 1.1C
hereto.  As of the date hereof, the aggregate amount of the Tranche A Commitment
is $0 and the aggregate amount of the Tranche B Commitment is $0. The Commitment
shall be increased following the addition of a Contingent Eligible Obligor as an
Eligible Obligor in accordance with the procedures established in Section 2.11;
provided, however, that in no event shall the aggregate amount of the Commitment
exceed $250,000,000. at any one time outstanding.

 

“Commitment Fee” means a fee payable by Borrower to Lenders as described in
Section 2.05.

 

“Commitment Percentage” means as to any Lender, the percentage which such
Lenders’ Commitment then constitutes of the aggregate Commitments (or, if all of
the Lenders’ Commitments have been reduced to zero, the percentage which the
aggregate amount of such Lenders’ Advances then outstanding constitutes of the
aggregate amount of Lenders’ Advances then outstanding).

 

“Contingent Eligible Obligors”: means the companies listed in Schedule 1.1D.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.

 

“Control Agreement” means that certain account control agreement among Borrower,
the Agent, and Deutsche Bank Trust Company Americas, in the form of Exhibit C.

 

“Controlling Person” means with respect to any relevant Person, a Person that
directly, or indirectly through one or more intermediaries, Controls the
relevant Person.

 

“Deduction” means any adjustment in the outstanding principal balance of a
Receivables attributable to any credit, allowance, discount, billing error,
rebate, setoff, dispute, counterclaim, adjustment, settlement, compromise,
return, accord and satisfaction, accommodation, chargeback or forgiveness, sales
or similar taxes or similar items of any nature or type on, of, or relating to
any Account Receivable or any Account Debtor, as applicable, in each case as
reflected on either Seller or Servicer’s Books and Records.

 

“Deemed Collections” means amounts paid to Borrower pursuant to
Section 2.7(b) of the TCA.

 

“Default Rate” means, with respect to any of the Obligations, on any day, a rate
of interest per annum equal to the sum of (i) the Interest Rate, plus (ii) two
percent.

 

“Designated Receivable” means (a) any Transferred Receivable which is cancelled
or reduced as a result of any setoff in respect of any claim or dispute between
an Account Debtor and the Transferor (or Borrower by virtue of Borrower’s having
purchased such Account Receivable) regarding Transferor’s performance of its
obligations under the Underlying Contract (unless the Transferor shall have
purchased the disputed portion of such Transferred Receivable in accordance with
Section 2.7(b) of the TCA), (b) which was sold to Borrower in violation of any
representation, warranty, or covenant contained in any Program Document or
(c) was sold to Borrower fraudulently or unlawfully.

 

“Discharged Receivable” means (a) any Account Receivable the principal amount of
which was fully and finally paid by the Account Debtor or (b) for which a claim
was submitted under the Policy and such claim is either (i) initially rejected
(regardless of whether there exists any right to resubmit such Account
Receivable or any right to appeal such rejection) or (ii) paid by the Insurer
and the Policy Proceeds of which were deposited into the appropriate Collection
Account.

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Effective Date” means the date on which each of the conditions precedent to
closing and conditions precedent to the making of the initial Advance are
satisfied, as determined by the Agent.

 

4

--------------------------------------------------------------------------------


 

“Eligible Obligor” means an Account Debtor specified on Schedule 1.1E and such
New Eligible Obligors as may be added from time to time in accordance with
Section 2.11 .  Eligible Obligors currently are either the Tranche A Eligible
Obligors or the Tranche B Eligible Obligors.

 

“Eligible Receivable” means each of the Transferor’s Accounts Receivable which
has been specifically identified and offered for sale or contribution by
Transferor, accepted or approved for purchase or as a capital contribution by
Borrower and satisfies, at any time of determination, each of the following
other criteria:

 

(a)           the Transferor has the right to sell or contribute such Account
Receivable to Borrower;

 

(b)           is evidenced by a binding and enforceable Underlying Contract
between the Transferor and the Account Debtor and is an “account” as defined in
the UCC;

 

(c)           the right to payment of which has been fully earned by the
Transferor and requires no further performance on the Transferor’s part and is
payable in the United States in U.S. Dollars or in Europe in Euros;

 

(d)           the Account Debtor related to such Account Receivable is an
Eligible Obligor and such Account Receivable together with all other Accounts
Receivable then outstanding of such Eligible Obligor does not exceed the Obligor
Limits for such Eligible Obligor;

 

(e)           arises out of a bona fide sale from the Transferor to the Account
Debtor related to such Account Receivable in a transaction occurring in the
ordinary course of the Transferor’s business;

 

(f)            is not subject to any disputes between Account Debtor and the
Transferor and satisfies all applicable requirements of the Transferor’s
standard customer credit policies, including that the Account Receivable is not
delinquent or defaulted;

 

(g)           is free from adverse claims and Liens, other than Permitted
Encumbrances, and has not been sold or pledged to any other Person other than
Borrower or Lender;

 

(h)           upon Borrower’s purchase or acceptance as a capital contribution
of such Transferred Receivable and for so long as it remains an Assigned
Receivable, Borrower’s ownership thereof and security interest therein will be
perfected under the UCC by Financing Statements filed in appropriate offices and
will be subject to a first-priority, perfected security interest in favor of
Lender;

 

(i)            such Account Receivable did not arise as a result of the sale of
consigned inventory owned by a third party;

 

(j)            the Account Debtor of such Account Receivable has been directed
to make all payments to the Collection Accounts or the Lock-Boxes, as the case
may be; provided that until the occurrence of the Lock-Box Effective Date,
Account Debtors that pay by check, draft or instruments may continue to make
payments to the Sanmina Lock-Box and will be instructed to make payments to
Lock-Box only on and after the Lock-Box Effective Date;

 

(k)           which according to the Underlying Contract, is unconditionally due
and owing either at such time or on its Scheduled Maturity Date and subject to
no counterclaim or other defense, such Scheduled Maturity Date being not later
than 90 days thereafter and not later than 90 days after the Program Termination
Date; and

 

(l)            with respect to any Account Receivable that became an Assigned
Receivable on the Closing Date, the underlying goods were shipped or the related
services were provided by Transferor prior to the Closing Date; provided that
the Transferor does not know of any factor which could reasonably be expected to
result in failure by an Account Debtor to make a payment with regard to such
Accounts Receivable as stipulated in the Underlying Contract.

 

5

--------------------------------------------------------------------------------


 

“Euribor Rate”:  with respect to each day for Advances in Euros, the rate per
annum determined on the basis of the overnight offered rate for deposits in
Euros of Deutsche Bank AG, Frankfurt head office to prime banks in the Euro-zone
interbank markets, as of 11:00 a.m., Brussels time, on each such day, and in a
principal amount not less than the equivalent of US$1 million in Euros that is
representative of a single transaction in Euros in that market at that time.

 

“Euros”:  the currency introduced on January 1, 1999 pursuant to the Treaty
establishing the European Union.

 

“Euro-zone”:  the region comprising member states of the European Union that
have adopted the single currency in accordance with the relevant Treaty of the
European Union, as amended.

 

“Facility” means the credit facility granted to Borrower pursuant to this
Agreement.

 

“Final Payment Date” means the date which is 90 days after the Program
Termination Date; provided that, if such date is not a Business Day, then the
Final Payment Date shall be the immediately following Business Day.

 

“Financing Statement” means any financing statement (as such term is used in the
UCC) and any other statement or document which is filed in a public record for
the purpose of giving notice of, or perfecting, a Lien, and amendments thereto
(including, without limitation, any amendments effecting any assignment of any
financing statement from one Person to another).

 

“GAAP” means generally accepted accounting principles in the United States of
America applied on a basis consistent with those which, in accordance with
Section 1.02, are to be used in making the calculations for purposes of
determining compliance with the terms of this Agreement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the relevant Person in good faith.

 

6

--------------------------------------------------------------------------------


 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Increase Effective Date”:  as defined in Section 2.11(c).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or Purchaser under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) all obligations of such Person in respect of
Hedge Agreements.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including, without limitation, any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of a direct statutory or contractual provision; provided that in no
event shall the term “Indebtedness” include (x) any indebtedness or other
obligations under any overdraft or cash management facility; provided, further
that such indebtedness or other obligations are incurred in the ordinary course
of business, and are repaid in full no later than the Business Day immediately
following the date on which they were incurred, or (y) any trade payable
incurred in the ordinary course or (z) any operating lease.

 

“Insolvency Proceeding”:  (a) any case, action or proceeding before any court of
any Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; and, in the
case of clause (a) or (b), undertaken under U.S. Federal, state or foreign law,
including the U.S. Federal Bankruptcy Code.

 

“Insurer” means Atradius Trade Credit Insurance, Inc.

 

“Interest Rate” means the LIBOR Rate plus the Applicable Margin, in the case of
Dollar Advances, and the Euribor Rate plus the Applicable Margin, in the case of
Euro Advances.

 

“Interest Settlement Date” means the 3rd Business Day of each fiscal quarter of
the Transferor.

 

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person (including, without
limitation, interest rate protection, foreign currency, or other hedging
arrangements to be held by such Person as an investment), capital contribution
to such Person, loan or advance to such Person, making of a time deposit with
such Person, guaranty, suretyship, or assumption of any obligation of such
Person or otherwise.

 

“Lender Affiliate” means a person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Lender specified.

 

“Lenders” means initially Deutsche Bank AG, New York Branch, and such other
Persons who are identified from time to time in the Register.

 

7

--------------------------------------------------------------------------------


 

“LIBOR Rate”:  for each date of determination hereunder for an Advance in
Dollars, the rate that appears on the Reuters Screen Page LIBOR 01 (British
Bankers Assoc. Interest Settlement Rates Page) (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market), as determined by the Lender, based in each case on the
overnight rate at approximately 11:00 a.m. London, England time on such day of
determination.  If any date of determination hereunder is not a Business Day in
London, England, the applicable LIBOR Rate shall be the rate determined for the
next preceding Business Day in London, England

 

“Lien” means, any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Lock-Box” means that certain lock-box to be established by the Borrower with
Deutsche Bank Trust Company Americas into which payments by Account Debtors that
are made by check, drafts or other instruments are to be paid.

 

“Lockbox Control and Intercreditor Agreement” means that certain agreement dated
as of November 24, 2008 among Sanmina, Bank of America, N.A., the Borrower and
the Agent

 

“Lock-Box Effective Date” means the date on which the Agent has provided written
notice to the Borrower that the Lock-Box has been established and is available
for deposit of Collections and as of which date the Servicer shall provide
written notice to Account Debtors to make payment of all amounts payable in
respect of Transferred Receivables to the Lock-Box.

 

“Lock-Box Ramp-Up Period” means the period of 60 days commencing on the Lock-Box
Effective Date during which payments may continue to be made by Account Debtors
that pay by check, drafts or other instruments to the Sanmina Lock-box.

 

“Losses” means any liability, damage, costs and expenses, including, without
limitation, any out-of-pocket attorneys’ fees, disbursements and court costs, in
each case reasonably incurred by a Person, as the case may be, without regard to
whether or not such Losses would be deemed material under this Agreement or any
other Program Document; provided, however, that “Losses” shall not include any
losses based on claims for benefit-of-the bargain (other than with respect to
the Purchase Price), lost opportunity costs or similar claims.

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X.

 

“Material Adverse Effect” means a material adverse change in any of (a) the
rights and remedies of the Agent and the Lenders under the Program Documents,
the Agent’s security interest and Lien against the Collateral on behalf of the
Lenders, the ability of Borrower to perform its obligations with respect to the
Obligations or under the Program Documents to which it is a party, or the
ability of either Transferor or the Servicer to perform its respective
obligations under the Program Documents to which it is a party (including,
without limitation, the repudiation, revocation or any attempt to do the same by
any Person obligated under any other Program Document), as applicable, (b) the
business, assets, property, operations or condition (financial or otherwise) of
Sanmina-SCI Corporation and its Subsidiaries, taken as a whole, or (c) the
legality, validity or enforceability of any Program Agreement.

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“New Eligible Obligor”:  as defined in Section 2.11(a).

 

“Note” means a promissory note substantially in the form attached hereto as
Exhibit I, made by Borrower and payable to each Lender with a face amount equal
to such Lender’s initial Commitment, together with all amendments,
consolidations, modifications, renewals, and supplements thereto.

 

8

--------------------------------------------------------------------------------


 

“Obligations” means all Indebtedness, liabilities, covenants, duties and other
obligations of Borrower to the Agent and the Lenders included or arising from
time to time under this Agreement or any other Program Document, whether
evidenced by any note or other writing, including, without limitation,
principal, interest, fees, costs, attorneys’ fees, and indemnification amounts
and any and all extensions or renewals thereof in whole or in part, direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.

 

“Obligee” means the Person to whom payment of an Account Receivable is owed.

 

“Obligor” means with respect to any Account Receivable, the Eligible Obligor
obligated to make payments with respect to such Receivable, any guarantor of
such Eligible Obligor’s obligations and any bank or financial institution that
has opened or confirmed a letter of credit in respect of an Eligible Obligor’s
obligations.

 

“Obligor Adverse Change”:  with respect to any Eligible Obligor, any event or
circumstance (when taken alone or together with any previous event or
circumstance) which, in the good faith opinion of the Agent, represents an
adverse change in the financial condition, assets or business of such Eligible
Obligor that could be reasonably expected to affect materially and adversely the
ability of such Eligible Obligor to perform its obligations under the
Receivables of such Eligible Obligor or otherwise adversely affects the
creditworthiness of such Eligible Obligor, based on the Agent’s internal credit
rating criteria.

 

“Obligor Limits”:  the specified limit on the aggregate stated net amount
payable (net of credit memos) of Receivables of any Eligible Obligor that may be
outstanding at any time hereunder, as set forth on Schedule 1.1E.  The Obligor
Limits in respect of any Eligible Obligor are subject to reduction or
cancellation by the Agent in the event of an Obligor Adverse Change, any such
reduction or cancellation to be notified by the Agent to the Servicer promptly
in writing (it being understood that any such reduction or cancellation shall
not apply to Transferred Receivables that have been assigned prior to the date
of such reduction or cancellation).

 

“Officer’s Certificate” has the meaning set forth in Section 8.01(d).

 

“Other Receivables” means any Account Receivable that is not an Assigned
Receivable, including any Designated Receivable that has been purchased by
Borrower, the Transferor or the Servicer in accordance with the Program
Documents.

 

“Participant” has the meaning set forth in Section 10.09(b).

 

“Payment Account” means (i) initially, Deutsche Bank Trust Company Americas New
York ABA# 021001033 FFC: Deutsche Bank NY Loan Operations A/C: 60200119 Ref:
Sanmina-SCI, Attn: Joe Cusmai, or (ii) such other account in the United States
established by the Agent to which funds remitted from the Collection Accounts
shall be paid, as notified in writing to Servicer and the Borrower.

 

“Permitted Encumbrances” means, as to the Collateral, (a) the Liens granted to
the Agent and Borrower under the Program Documents, (b) any Liens or other
claims Insurer may have in any Assigned Receivable and its Related Rights and
Property on account of having paid Policy Proceeds on such Assigned Receivable,
(c) the lien of current taxes and assessments not yet due and payable or the
validity of which is being contested diligently and in good faith by appropriate
proceedings, so long as adequate reserves against such liens have been provided
for in accordance with GAAP consistently applied, (d) customary rights of
set-off, revocation, refund or chargeback under deposit agreements or under the
Uniform Commercial Code of banks or other financial institutions where the
Borrower maintains deposits, and (e) Liens that arise in favor of banks under
Article 4 of the Uniform Commercial Code on items in collection and the
documents relating thereto and proceeds thereof.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of the United States
of America and having a final maturity of 90 days or less from date of purchase
thereof;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  commercial paper of a bank, trust company
or national banking association incorporated under the laws of the United States
of America or one of the states thereof having combined capital and surplus and
retained earnings as of its last report of condition of at least $100,000,000
and having a long-term debt rating of A or better by S&P or A-2 by Moody’s and
commercial paper of any corporation or finance company incorporated under the
laws of the United States of America or any state thereof having a rating
assigned to such commercial paper of any such bank, trust company, national
banking association, corporation or finance company of A-1 by S&P or P-1 by
Moody’s (or, if neither such organization shall rate such commercial paper at
any time, a rating equal to the highest rating assigned by any nationally
recognized rating organization in the United States of America) and having a
final maturity of 90 days or less from the date of purchase thereof; or

 

(iii)                               repurchase agreements with any entity which
are fully collateralized by obligations described in paragraph (i) above where
delivery must be taken, and having a final maturity of 90 days or less from the
date of purchase thereof; or

 

(iv)                              money market mutual funds managed in
accordance with Rule 2a-7 of the Investment Company Act of 1940, with a rating
of AAAm by S&P or Aaa by Moody’s and having a weighted average maturity of 60
days or less.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

“Policies and Procedures” has the meaning given such term in Section 2.01 of the
Servicing Agreement.

 

“Policy” means, in each case in form and substance satisfactory to the Agent,
(a)  a trade credit insurance policy and all endorsements and other agreements,
documents and instruments relating thereto, issued by Insurer to the Borrower in
which the Agent on behalf of the Lenders shall be named as loss payee, which
shall insure Borrower for an amount up to 95% of the Uncollected Value of the
Accounts Receivable insured thereby or such lower percentage as Insurer may
stipulate, and (b) any replacement, substitution or extension of, or amendments
to, such insurance policy (and all endorsements and other agreements, documents
and instruments relating thereto) issued by Insurer to Borrower and acceptable
to the Agent.

 

“Policy Proceeds” means the proceeds paid by the Insurer on an Assigned
Receivable submitted for payment under the Policy.

 

“Preparation Date” means each date on which Borrower presents a Borrowing Notice
pursuant to Section 2.02.

 

“Program” means the program for Transferor’s contribution, and Borrower’s
acceptance as a capital contribution, of certain of Transferor’s Accounts
Receivable, as contemplated by the Program Documents.

 

“Program Agreements” means each of this Agreement, the TCA and the Servicing
Agreement, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Program Documents” means each Program Agreement, the Financing Statements, the
Control Agreement, each Remittance Report, each Receivables Report, each
Borrowing Notice, Borrower Collateral Disclosure Certificate, Transferor
Collateral Disclosure Certificate, the Lockbox Control and Intercreditor
Agreement and all other agreements, documents, or instruments entered into in
connection with any of the foregoing as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Program Termination Date” means the earlier of (a) the second anniversary of
the Closing Date and (ii) the date on which the Commitment is terminated in
accordance with Section 2.06.

 

10

--------------------------------------------------------------------------------


 

“Public Accountants” means KPMG, LLP or other nationally recognized independent
registered public accounting firm acceptable to the Agent.

 

“Receivables Report” has the meaning given such term in the Servicing Agreement.

 

“Register” is defined in Section 10.09(d).

 

“Related Rights and Property” means, with respect to an Account Receivable and
in each case whether now existing or hereafter acquired or arising, (a) all of
Obligee’s interest in all goods represented by such Account Receivable and in
all goods returned by, or reclaimed, repossessed, or recovered from, the Account
Debtor; (b) all of Obligee’s Books and Records relating to such Account
Receivable; (c) all of Obligee’s rights in and to (but not its obligations
under) the Underlying Contract; (d) all accounts, instruments, general
intangibles, documents, chattel paper, and letter of credit rights related to
such Account Receivable; (e) all of the Collections or payments received and all
of Obligee’s rights to receive payment and Collections on such Account
Receivable; (f) all of Obligee’s rights as an unpaid lienor or vendor of such
goods; (g) all of Obligee’s rights of stoppage in transit, replevin, and
reclamation relating to such goods or Account Receivable; (h) all of Obligee’s
rights in and to all security for such goods or the payment of such Account
Receivable and guaranties thereof; (i) any collections or casualty insurance
proceeds or proceeds from any trade receivables or other insurance (including,
without limitation, Policy Proceeds) collected or paid on account of such
Account Receivable or any of the foregoing; and (j) all of Obligee’s rights
against third parties with respect thereto; but excluding any right to payment
of interest or finance charges with respect to any Account Receivable.

 

“Remittance Report” means a report substantially in the form of Exhibit D, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time, or such other form acceptable to the Agent.

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the initial Borrowing Date, the Commitments then in effect and (b) thereafter,
the sum of the aggregate unpaid amount of the Advances then outstanding.

 

“Sanmina Accounts” means (i) the account of Sanmina at Bank of America (ABA
11100012), Account no. 3752030516 and (ii) the account of Sanmina-SCI Systems de
Mexico, S.A. de C.V. at Bank of America (ABA 121000358), Account
No. 12335-05980.

 

“Sanmina Lock-Box” means (i) the lock-box account of Sanmina, Lockbox 848413,
1401 Elm Street, 5th floor, Dallas, Texas 75202, and (ii) the lock-box account
of Sanmina-SCI Systems de Mexico, S.A. de C.V., Lockbox 849952, 1850 Gateway
Blvd., Concord, CA 94520.

 

“S&P” means Standard & Poor’s Rating Group, a division of McGraw Hill, Inc.

 

“Scheduled Maturity Date” means, with respect to any Account Receivable, the
scheduled due date for payment of such Account Receivable as stipulated in the
contract, purchase order, draft or invoice, as the case may be, which shall not
be greater than 90 days after invoice date, as extended from time to time in
accordance with this Agreement.

 

“Senior Officer” means (a) with respect to any Person which is a corporation,
limited liability company, or limited partnership which has duly appointed
officers, such Person’s president, vice president, treasurer, secretary, general
counsel, controller, chief executive officer, and chief financial officer,
(b) with respect to any Person which is a member managed limited liability
company and which has no duly appointed officers, any member of such Person,
(c) with respect to any Person which is a manager managed limited liability
company, any manager of such Person which is authorized to act alone on behalf
of such Person, and (d) with respect to any

 

11

--------------------------------------------------------------------------------


 

Person which is a limited partnership and which has not duly appointed officers,
any general partner of such limited partnership.

 

“Servicer” means Sanmina-SCI Corporation, as initial Servicer, or any successor
servicer selected as provided in the Program Documents.

 

“Services” has the meaning given such term in Section 2.01 of the Servicing
Agreement.

 

“Servicing Agreement” means the Servicing Agreement dated as of even date
herewith between Servicer and Borrower, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Servicing Agreement Termination Event” has the meaning given such term in
Section 4.01(c) of the Servicing Agreement.

 

“Servicing Fee” has the meaning given such term in Section 3.01 of the Servicing
Agreement.

 

“Settlement Date” means each Business Day commencing on the date hereof until
termination of this Agreement.

 

“Standard Terms” means, with respect to any Account Debtor, the terms and
conditions related to the Transferor’s selling and shipping of its products to
such Account Debtor.

 

“Subservicer” means any Person to which the Servicer from time to time may
delegate all or any part of its servicing obligations under Section 2.09 of the
Servicing Agreement.

 

“Subservicing Agreement” means any written contract between the Servicer and any
Subservicer relating to the servicing or administration of all or any portion of
the Receivables.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by the such Person.

 

“TCA” means that certain Receivables Transfer and Contribution Agreement of even
date herewith by and between Transferor and Borrower, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Termination Event” has the meaning set forth in Section 6.01.

 

“Tranche”:  Tranche A or Tranche B or any additional tranche(s), if any,
relating to New Eligible Obligors, as the case may be, comprising the Tranche A
Commitment or the Tranche B Commitment or Receivables of such New Eligible
Obligors, as the context may require, and the related rights in respect of such
Receivables.

 

“Tranche A Advance”:  means Advances made with respect to the Tranche A.

 

“Tranche A Collections”:  Collections in respect of Tranche A Receivables.

 

“Tranche A Collection Accounts”:  as defined in Schedule 1.1B.

 

“Tranche A Commitment”:  the Commitment of the Lenders to make a Tranche A
Advance.  With respect to any Lender, the Tranche A Commitment is the obligation
of such Lender to make a Tranche A Advance hereunder in an aggregate principal
amount at any one time outstanding not to exceed the product of such Lender’s
Tranche A Commitment Percentage and the Tranche A Commitment for all Lenders.

 

12

--------------------------------------------------------------------------------


 

“Tranche A Commitment Percentage”:  as to any Lender, the percentage set forth
in Schedule 1.1C hereto (or if, at any time after the initial Borrowing Date, if
all of the Lenders’  Tranche A Commitments have been reduced to zero, the
percentage which the aggregate amount of such Lender’s Tranche A Advance then
outstanding constitutes of the aggregate amount of Lenders’  Tranche A Advances
then outstanding).

 

“Tranche A Eligible Obligor”:  as defined in Schedule 1.1E.

 

“Tranche A Receivable”:  an Assigned Receivable arising from a sale of Goods to
the Tranche A Eligible Obligors.

 

“Tranche B Advance”:  means Advances made with respect to the Tranche B.

 

“Tranche B Collections”:  Collections in respect of Tranche B Receivables.

 

“Tranche B Collection Accounts”:  as defined in Schedule 1.1B.

 

“Tranche B Commitment”:  the Commitment of the Lenders to make a Tranche B
Advance.  With respect to any Lender, the Tranche B Commitment is the obligation
of such Lender to make a Tranche B Advance hereunder in an aggregate principal
amount at any one time outstanding not to exceed the product of such Lender’s
Tranche B Commitment Percentage and the Tranche A Commitment for all Lenders.

 

“Tranche B Commitment Percentage”:  as to any Lender, the percentage set forth
in Schedule 1.1C hereto (or if, at any time after the initial Borrowing Date, if
all of the Lenders’  Tranche B Commitments have been reduced to zero, the
percentage which the aggregate amount of such Lender’s Tranche B Advance then
outstanding constitutes of the aggregate amount of Lenders’  Tranche B Advances
then outstanding).

 

“Tranche B Eligible Obligor”:  as defined in Schedule 1.1E.

 

“Tranche B Receivable”:  an Assigned Receivable arising from a sale of Goods to
the Tranche B Eligible Obligor.

 

“Transferred Receivable” means an Account Receivable that was (or was purported
to be) purchased by Borrower or contributed to Borrower as a capital
contribution under and in accordance with the terms of the TCA.

 

“Transferee” means any Assignee or Participant.

 

“Transferor” means Sanmina-SCI Corporation.

 

“Transferor and Servicer Obligations” means all Indebtedness, liabilities,
covenants, duties and other obligations of the Transferor to the Borrower and of
the Servicer to the Borrower included or arising from time to time under the TCA
or the Servicing Agreement, as the case may be, or any other Program Document,
including, without limitation, Section 2.7, Section 5.2(h) and Section 7.1 of
the TCA, Section 7.01 of the Servicing Agreement, and such other fees, costs,
attorneys’ fees, and indemnification amounts, direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several
thereunder.

 

“Transferor Collateral Disclosure Certificate” means that certain certificate,
delivered by the Transferor to Borrower required by Section 4.1(a) of the TCA
and substantially in the form of Exhibit B thereto.

 

“UCC” means Article 9 of the Uniform Commercial Code in any applicable
jurisdiction.

 

“Uncollected Value” means, with respect to a Transferred Receivable, the
outstanding principal amount of such Transferred Receivable, after giving effect
to any payments which have been made on the principal portion of such
Transferred Receivable, less any Deductions or other downward adjustments of the
principal amount of such Transferred Receivable reflected in the Books and
Records of the Transferor or Servicer; provided that for

 

13

--------------------------------------------------------------------------------


 

the avoidance of doubt, the Uncollected Value of any Transferred Receivable
shall not include any unaccrued, accrued, paid, or unpaid interest, or other
extraneous costs and expenses relating to such Transferred Receivable.

 

“Underlying Contract” means, with respect to any Account Receivable, any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings in whatever form pursuant to which such Account Receivable arises
or which evidences such Account Receivable or under which the applicable Obligor
becomes or is obligated to make payment in respect of such Account Receivable.

 

“Unmatured Termination Event” means any condition or event which with the giving
of notice or lapse of time or both would, unless cured or waived, become a
Termination Event.

 

“Unused Commitment” means, at the time of determination, the amount, if any, by
which the Commitment for a Tranche exceeds the outstanding Advances in such
Tranche.

 

Section 1.02.                             Accounting Terms and Determinations.
Unless otherwise specified herein, all terms of an accounting character used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP, as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Public Accountants or
otherwise required by a change in GAAP) with the most recent audited
consolidated financial statements of the Transferor and its Subsidiaries
delivered to the Agent.

 

Section 1.03.                             References. Unless otherwise
indicated, references in this Agreement to “articles,” “exhibits,” “schedules,”
“sections,” and other subdivisions are references to articles, exhibits,
schedules, sections and other subdivisions hereof.

 

Section 1.04.                             Use of Defined Terms. All terms
defined in this Agreement shall have the same defined meanings when used in any
of the other Program Documents, unless otherwise defined therein or unless the
context shall require otherwise. The terms “accounts,” “chattel paper,”
“instruments,” “general intangibles,” “inventory,” “equipment,” and “fixtures,”
as and when used herein and in the other Program Documents, shall have the same
meanings given such terms under the UCC.

 

Section 1.05.                             Terminology. The terms “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.” All references to statutes and related regulations
shall include any amendments of same and any successor statutes and regulations.
All references to any of the Program Documents shall include any and all
amendments or modifications thereto and any and all restatements, extensions or
renewals thereof. All references to any Person shall mean and include the
successors and permitted assigns of such Person. All references to “including”
and “include” shall be understood to mean “including, without limitation.” All
references to the time of day shall mean the time of day on the day in question
in New York, New York, unless otherwise expressly provided in this Agreement. An
Unmatured Termination Event or a Termination Event shall be deemed to exist at
all times during the period commencing on the date that such Unmatured
Termination Event or Termination Event occurs to the date on which such
Unmatured Termination Event or Termination Event is waived in writing pursuant
to this Agreement or, in the case of an Unmatured Termination Event, is cured
within any period of cure expressly provided in this Agreement; and a
Termination Event shall “continue,” be “continuing,” or “in existence” until
such Termination Event has been waived in writing by the Agent or cured.
Whenever the phrase “to the best of Borrower’s knowledge” or words of similar
import relating to the knowledge or the awareness of any Borrower are used
herein, such phrase shall mean and refer to the actual knowledge of a Senior
Officer of Borrower. All references to “acceptable” or “satisfactory” shall,
unless expressly provided otherwise, be deemed to mean “reasonably acceptable”
or “reasonably satisfactory.” All calculations of money values shall be in
Dollars or Euros, all Advances made hereunder shall be funded in Dollars or
Euros, and all amounts payable in respect of any of the Obligations shall be
paid in Dollars or Euros, in each case as applicable. To the extent any party
hereto shall have the right to consent to the taking of any action hereunder,
such consent shall not be unreasonably withheld or delayed (unless otherwise
specifically indicated).

 

14

--------------------------------------------------------------------------------


 

ARTICLE 2.
ADVANCES

 

Section 2.01.                             Commitment to Make Advances. Each
Lender severally agrees, on the terms and subject to the conditions set forth
herein, on each Borrowing Date during the Availability Period to make
(i) Tranche A Advances to Borrower in an amount not to exceed at any time
outstanding the amount of its Tranche A Commitment and in an amount not to
exceed at any time outstanding the Obligor Limit for each Tranche A Eligible
Obligor and (ii) Tranche B Advances to Borrower in an amount not to exceed at
any time outstanding the amount of its Tranche B Commitment and in an amount not
to exceed at any time outstanding the Obligor Limit for each Tranche B Eligible
Obligor; provided that, immediately after each such Advance is made, the
Advances will not exceed the respective Tranche A or Tranche B Borrowing Base,
as the case may be.  Lenders shall have no obligation to make any Advance in an
amount less than the lesser of (a) $1,000,000 and (b) the relevant Unused
Commitment.

 

Section 2.02.                             Method of Borrowing.  No later than
12:00 P.M. (New York time) on any Preparation Date, Borrower may present a
Borrowing Notice to the Agent (for the avoidance of doubt it is agreed that such
Borrowing Notice may be transmitted to the Agent by e-mail), and the Agent shall
promptly notify each Lender thereof.  The Agent will confirm the eligibility of
Receivables detailed in the Borrowing Notice not later than 10:00 a.m. on the
next succeeding Business Day and shall send to the Servicer and to each Lender
an Advance Calculation Notice setting forth a calculation of the related
Advance.  Not later than 12:00 p.m. (New York time), on the relevant Borrowing
Date, each Lender shall make available to the Agent an amount in immediately
available funds in Dollars or Euros, as the case may be, equal to the relevant
Advance by credit to the Payment Account of the Agent with the aggregate of the
amount of the Advances.  The Agent shall, upon satisfaction of the conditions
precedent to such Advances, transfer, in immediately available funds to the
accounts designated by the Borrower, an amount equal to the aggregate of the
amounts of the Advances made available to Agent by Lenders by no later than
12:00 p.m. (New York time). The failure of any Lender to make any Advance
required to be made by it hereunder shall not relieve any other Lender of its
obligations hereunder.  The Dollar equivalent of any Receivable denominated in
Euros shall be determined for purposes of the Borrowing Notice by the Agent at
the spot rate of exchange of Deutsche Bank AG at 11:00 a.m. (New York time) on
the date of the Borrowing Notice.  The Euro equivalent of any Obligor Limit or
of the Commitments shall be determined on any date of determination by the Agent
at the spot rate of exchange of Deutsche Bank AG at 11:00 a.m. (New York time)
on such date of determination.

 

Section 2.03.                             Final Payment of Aggregate Advances. 
All of the Obligations shall mature, and the principal amount thereof will be
due and payable, on the Final Payment Date, unless the Obligations will be due
and payable prior thereto by reason of the provisions of this Agreement.

 

Section 2.04.                             Interest Rate.

 

(a)                                  The Aggregate Advances outstanding from
time to time shall bear interest until paid at a rate of interest per annum
equal to the applicable Interest Rate.  Interest shall be calculated on an
assumed year of 360 days for the actual number of days elapsed. Accrued but
unpaid interest shall be due and payable, in arrears, on each Interest
Settlement Date other than the initial Settlement Date. In no event may the
applicable Interest Rate, or the amount of interest paid on the Aggregate
Advances, exceed the maximum rate of interest permitted by law.  Accrued
Commitment Fee shall be invoiced in arrears by the Agent on the third Business
Day of each fiscal quarter of Sanmina-SCI Corporation.

 

(b)                                 After the occurrence and during the
continuance of a Termination Event, the Aggregate Advances shall bear interest
at the Default Rate from the date of such Termination Event, which date shall be
deemed to be the date on which such Termination Event occurred and not the date
such Termination Event is discovered or otherwise made known to any Person.

 

(c)                                  All funds received by the Agent in payment
of interest in respect of the Tranche A Advances shall be applied hereunder to
pay interest in respect of the Tranche A Advances.  All funds received by the
Agent in payment of interest in respect of the Tranche B Advances shall be
applied hereunder to pay interest in respect of the Tranche B Advances.  To the
extent funds have been deposited in the Payment Account by the

 

15

--------------------------------------------------------------------------------


 

Servicer for the purpose of paying interest on the Tranche A Advances or the
Tranche B Advances, the Agent agrees to apply such funds in a manner consistent
with this Section 2.04(c).

 

Section 2.05.                             Fees.  (a)  Borrower shall pay to the
Agent on the Closing Date the Arrangement Fee and, on a quarterly basis in
arrears, the Commitment Fee.  Borrower shall pay, or cause to be paid, all other
payments, fees, charges, indemnities and expenses required to be paid to Agent,
Lenders, Servicer and any other person to whom such payments, fees, charges,
indemnities and expenses are payable by Borrower in accordance with the Program
Documents.

 

(b)                                 Borrower agrees to pay to the Agent for the
period from and including the date hereof through the Facility Termination Date
for the ratable benefit of the Lenders (1), a non-refundable fee (the “Tranche A
Commitment Fee”) equal to 0.25% per annum on the excess of (i) the Tranche A
Commitments over (ii) the outstanding amount of the Tranche A Advances on each
day during each fiscal month; (2) a non-refundable fee (the “Tranche B
Commitment Fee”) equal to 0.75% per annum on the excess of (i) the Tranche B
Commitments over (ii) the outstanding amount of the Tranche B Advances on each
day during each fiscal month.  The Tranche A Commitment Fee and the Tranche B
Commitment Fee shall be calculated on a daily basis, invoiced on the third
Business Day, and payable in arrears on the fifth Business Day, of each fiscal
quarter of Sanmina-SCI Corporation occurring after the initial Borrowing Date,
and on the Facility Termination Date.

 

Section 2.06.                             Termination of Commitment.

 

(a)                                  The Lenders may terminate the Commitment
following the occurrence and continuation of a Termination Event described in
Section 6 hereof; provided, however, such termination shall not in any way
affect or relieve the liability of Borrower to pay all of the Obligations.

 

(b)                                 The Commitment shall terminate in full no
later than the Program Termination Date.

 

Section 2.07.                             Repayment of the Aggregate Advances.

 

(a)                                  Before the Final Payment Date, Borrower
shall have no obligation to repay any principal amount of the Aggregate
Advances, except as otherwise provided herein.

 

(b)                                 If on any Settlement Date the aggregate
principal amount of the Advances exceeds the Borrowing Base, Borrower shall
repay to the Agent for the account of the Lenders such amounts which are
necessary so that the outstanding principal amount of the Advances, after giving
effect to such payment, shall not exceed the applicable Borrowing Base.

 

(c)                                  Borrower shall cause all cash or cash
equivalent amounts received by Borrower on account of the Transferor’s
reacquisition of any Designated Receivable to be deposited directly into the
Collection Accounts pursuant to the TCA, without setoff, counterclaim, or any
other deduction, and applied in accordance with Section 2.08.

 

(d)                                 Each Lender acknowledges and agrees that the
Transferor shall not be liable for any Obligation of Borrower hereunder.

 

(e)                                  All Policy Proceeds, if any, received by
the Borrower or the Agent shall be deposited to the appropriate Collection
Account and, in the event the Borrower receives such Policy Proceeds directly,
the Borrower shall notify the Insurer to make any Policy Proceeds payment
directly to the appropriate Collection Account.

 

Section 2.08.                             Settlement Procedures.

 

(a)                                  Except as set forth in Section 2.08(b), on
each Settlement Date Collections on Assigned Receivables (including Policy
Proceeds on deposit in the Collection Accounts), shall be withdrawn from the
Collection Accounts and applied by Servicer in the following order (and in no
other order without the Agent’s prior

 

16

--------------------------------------------------------------------------------


 

written consent until the amounts due and payable in each category are fully
paid): (i) first, to the Payment Account, an amount equal to the interest
accrued on Advances through and including the preceding Business Day;
(ii) second, any Servicing Fees accrued through such Settlement Date shall be
paid to Servicer; (iii) third, an amount equal to the Borrowing Base Deficit
(calculated before giving effect to any Receivables that became Assigned
Receivables on such Settlement Date and the amount of the Advance (if any) being
made on such Settlement Date) shall be paid to the Payment Account and applied
by the Agent to reduce the outstanding principal amount of the respective
Advances;  (iv) fourth, to Borrower, any remaining funds.  Notwithstanding
clause third of the preceding sentence, Collections on deposit in the Collection
Account on any Settlement Date that are payable pursuant to clause third may be
netted and set-off by the Servicer against the Advance, if any, to be made on
such Settlement Date.  Any amounts applied by Servicer pursuant to the preceding
sentence to satisfy Lenders’ obligation to make new Advances on any Settlement
Date shall be deemed to have been paid to Lenders in reduction on the
outstanding principal amount of the Advances on such Settlement Date.

 

(b)                                 At all times after the Program Termination
Date, on each Settlement Date all Collections on Assigned Receivables (including
all Policy Proceeds on deposit in the Collection Accounts) shall be withdrawn
from the Collection Account and applied by Servicer in the following order (and
in no other order without the Agent’s prior written consent until all amounts
due and payable within each category are fully paid): (i) first, to the Agent to
pay the amount of any fees and expenses (including but not limited to fees and
expenses of its counsel) that have not been paid or reimbursed to the Agent or
the Lenders that are payable by Borrower in accordance with the terms of this
Agreement or the other Program Documents, together with any interest accrued
thereon; (ii) second, to the Agent for any indemnities owed by Borrower to the
Agent or the Lenders under this Agreement or the other Program Documents;
(iii) third, to the Agent in payment of accrued interest accrued in respect of
the Aggregate Advances through and including the preceding Business Day; 
(iv) fourth, to the Agent in payment of the principal of the Aggregate Advances;
and (v) fifth, to Borrower.

 

Section 2.09.                             Pro Rata Treatment and General
Provisions Regarding Payments.

 

(a)                                  The borrowings by Borrower from Lenders
hereunder and each payment by Borrower on account of any Commitment Fee shall be
made pro rata according to the respective Tranche A Commitment Percentages or
Tranche B Commitment Percentages, as applicable, of Lenders.

 

(b)                                 Each payment (including each prepayment) by
Borrower on account of principal of and interest on the Tranche A Advances shall
be made pro rata according to the respective outstanding principal amounts of
the Tranche A Advances then held by Lenders.  Each payment (including each
prepayment) by Borrower on account of principal of and interest on the Tranche B
Advances shall be made pro rata according to the respective outstanding
principal amounts of the Tranche B Advances then held by Lenders.

 

(c)                                  All payments (including prepayments) to be
made by Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 1:00 p.m., New York City time, on the due date thereof to the Payment
Account, in Dollars or in Euros (as the case may be) and in immediately
available funds. The Agent shall distribute such payments to Lenders promptly
upon receipt in like funds as received.  If any payment hereunder becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding sentence, interest thereon
shall be payable at the then applicable rate during such extension.

 

Section 2.10.                             Collection Accounts and Lock-Box.
Borrower shall establish and, until the Program Termination Date, continuously
maintain, the Collection Accounts and the Lock-Box, (which commencing on the
Collection Account Effective Date shall be the Tranche A and Tranche B
Collection Accounts and, commencing on the Lock-Box Effective Date, the
Lock-Box) into which the Transferor, the Servicer, and/or Borrower shall cause
all Account Debtors of the Assigned Receivables to remit all cash, checks,
drafts, items and other instruments for the payment of money which it now has or
may at any time hereafter receive in full or partial payment on or collection of
the Assigned Receivables or the proceeds of the Assigned Receivables, it being
understood that (i) commencing on the Collection Account Effective Date, the
Borrower (directly or through the Servicer) shall instruct all Account Debtors
that pay by wire transfer of funds, automated clearing house (“ACH”) entries,
credits from merchant card transactions and other electronic fund transfers to
make such payments directly

 

17

--------------------------------------------------------------------------------


 

to the relevant Collection Account, although such Account Debtors may continue
to pay to the Sanmina Accounts during the Collection Account Ramp-Up Period
provided such Sanmina Accounts are swept daily into the Collection Accounts, and
(ii) from the Lock-Box Effective Date and commencing thereon, the Borrower
(directly or through the Servicer) shall instruct all Account Debtors that pay
by check, draft or other instruments to make such payments directly to the
Lock-Box, although such Account Debtors may continue to pay to the Sanmina
Lock-Box during the Lock-Box Ramp-Up Period.  In the event any items of payment
on any Assigned Receivables are inadvertently received by Borrower or any other
Person, whether or not in accordance with the terms of this Agreement or any
other Program Document, Borrower or such other Person shall be deemed to hold
the same in trust for the benefit of the Agent and shall promptly deposit such
items of payment in the Collection Accounts without setoff, counterclaim, or
other deduction.  Amounts paid into the Lock-Box will be credited thereto in
accordance with the terms and conditions of the lock-box agreement between the
Borrower and Deutsche Bank Trust Company Americas.

 

Section 2.11.                             Designation of New Eligible Obligors. 
(a)  If the Borrower wishes to designate a Contingent Eligible Obligor as an
Eligible Obligor (a “New Eligible Obligor”), it shall first notify the Agent of
the designation of such customer as a New Eligible Obligor.  Subject to (i) the
prior written consent of the Required Lenders to the addition of such New
Eligible Obligor, (ii) determination of the applicable Obligor Limits and
Applicable Margin for such New Eligible Obligor by Required Lenders,
(iii) compliance with the requirements for perfection of the ownership and
security interest in the Receivables arising from sales to such Eligible
Obligor, and legal opinions, in each case in form and substance satisfactory to
the Agent and the Lenders, and (iv) fulfillment by each Lender of the procedures
specified in Section 2.11(b), such customer shall be deemed to be an Eligible
Obligor for all purposes of this Agreement and the other Program Documents.  The
Borrower shall use its reasonable commercial efforts, consistent with its
obligations of confidentiality, to provide such information concerning the New
Eligible Obligors and their contractual relations with the Transferor as the
Agent may reasonably request.

 

(b)                                 In connection with its designation of a
Contingent Eligible Obligor as a New Eligible Obligor hereunder, the Borrower
shall request the establishment of Commitments in respect of such Contingent
Eligible Obligor in an amount that, when added together with the then existing
Commitments does not exceed $250,000,000.  At the time of sending such request,
the Borrower (in consultation with the Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than 15 Business Days from the date of delivery of such request to the
Lenders).  Each Lender shall determine, in its sole discretion, whether it will
establish a Commitment in respect of such New Eligible Obligor, and shall notify
the Agent within such time period whether or not it agrees to establish such a
Commitment, it being understood that each Lender must agree to establish a
Commitment for such New Eligible Obligor in an amount equal to its pro rata
share of such requested amount for the Commitment to take effect with respect to
such Lender; provided, however, that if any Lender declines to establish a
Commitment accordingly (any such Lender being a “Non-Increasing Lender” with
respect to such New Eligible Obligor), the other Lenders may agree to increase
their Commitments in respect of such New Eligible Obligor by an aggregate amount
equal to the full amount of what would have been such Non-Increasing Lender’s
pro rata share of the requested increase (no such increase by the other Lenders
being permitted in an aggregate amount of less than the full amount of such pro
rata share).  Any Lender not responding within such time period shall be deemed
to have declined to establish a Commitment for such New Eligible Obligor and
shall constitute a Non-Increasing Lender with respect to such New Eligible
Obligor.

 

(c)                                  If the Lenders agree to increase the
Commitments in accordance with this Section, the Agent and the Borrower shall
determine the effective date of such increase (an “Increase Effective Date”) and
promptly notify the Lenders thereof.  As a condition precedent to such increase,
the Borrower shall deliver to the Agent a certificate (i) certifying that before
and after giving effect to such increase, the representations and warranties
contained in Article 4 are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date and (ii) no Termination Event or Unmatured Termination
Event exists.  The Agent shall distribute an amended Schedule 1.1E (which shall
be deemed incorporated into this Agreement) to reflect the changes therein
resulting from such increase.

 

(d)                                 If the Borrower wishes to increase the
Obligor Limits in respect of one or more Eligible Obligors from time to time,
subject to (i) the prior written consent of the Lenders to the increase, and
(ii) determination of the applicable Obligor Limits, the newly approved Obligor
Limit shall be effective for all purposes

 

18

--------------------------------------------------------------------------------


 

hereunder.  The Agent shall distribute an amended Schedule 1.1E (which shall be
deemed incorporated into this Agreement) to reflect the changes therein
resulting from such increase.

 

In connection with the request for an increase in Obligor Limits, at the time of
sending such request, the Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than 15 Business Days from the date of delivery of
such request to the Lenders).  Each Lender shall determine, in its sole
discretion, whether it will agree to such increase, and shall notify the Agent
within such time period whether or not it agrees to establish such a new Obligor
Limit, it being understood that each Lender must agree in order for such new
Obligor Limit to take effect.

 

(e)                                  Under the terms of the Revolving Trade
Receivables Purchase Agreement dated as of June 26, 2008 (the “Sanmina Foreign
Facility”) among the Agent, Sanmina-SCI Corporation and affiliates of
Sanmina-SCI Corporation, the Originators thereunder are entitled to reduce their
available Purchaser’s Investment Limit.  In the event that the Originators under
the Sanmina Foreign Facility reduce the Purchaser’s Investment Limit thereunder,
then the Agent shall increase the Commitments hereunder by a corresponding
amount, subject in all events to the Obligor Limits and other terms and
conditions hereunder.

 

Section 2.12                                Evidence of Debt.  The Agent, on
behalf of Borrower, shall maintain the Register pursuant to Section 10.09(d),
and a subaccount therein for each Lender, in which shall be recorded (i) the
identity of each Lender, (ii) the amount of each Advance made hereunder and any
Note evidencing such Advance, (iii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Lender hereunder
and (iv) both the amount of any sum received by the Agent hereunder from
Borrower and each Lenders’ share thereof.

 

ARTICLE 3.
COLLATERAL

 

Section 3.01.                             Grant of Security Interest. As
security for the payment of all Obligations, Borrower hereby grants to the Agent
on behalf of the Lenders a security interest in and to all of the Assigned
Receivables and the Related Rights and Property with respect to the Assigned
Receivables, the Collection Accounts, the Lock-Box and all products and/or
proceeds of any and all of the foregoing.  The Agent agrees that the security
interest of the Agent in any funds distributed to the Borrower pursuant to
Section 2.08(a)(iv) or 2.08(b)(vi) shall be automatically released.

 

Section 3.02.                             Further Assurances.  At the request of
Agent, Borrower shall duly execute and/or deliver (or cause to be duly executed
and/or delivered) to the Agent any instrument, agreement, invoice, document,
document of title, dock warrant, dock receipt, warehouse receipt, bill of
lading, order, Financing Statement, assignment, waiver, consent or other writing
which may be reasonably necessary to the Agent to carry out the terms of this
Agreement or any of the other Program Documents and to perfect its and its
assignee’s security interest or intended security interest in and facilitate the
collection of the Collateral by Servicer, the proceeds thereof, and any other
property at any time constituting security or intended to constitute security to
the Agent for the benefit of the Lenders. Borrower shall perform or cause to be
performed such acts as the Agent may request to establish and maintain for the
Agent for the benefit of the Lenders a valid and perfected security interest in
the Collateral, free and clear of any Liens except Permitted Encumbrances.

 

Section 3.03.                             Termination of Security Interest.  The
Agent agrees that it shall, upon the full and final payment and performance of
all Obligations (other than contingent and indemnification Obligations not then
due and payable) and the termination of the Commitment, at Borrower’s cost and
expense and at the Borrower’s written direction, execute and deliver such
documents, agreements, or instruments delivered to it by Borrower for execution
which are necessary to terminate and release all Liens on the Collateral arising
pursuant to the Program Documents.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Agent and the Lenders that:

 

Section 4.01.                             Entity Existence and Power. Borrower
is a limited liability company duly formed, validly existing, and in good
standing under the laws of the State of Delaware, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all limited liability company powers and all
governmental licenses, authorizations, consents and approvals required to own
its assets (including but not limited to the Accounts Receivables) and to carry
on its business as now conducted.

 

Section 4.02.                             Entity and Governmental Authorization;
No Contravention.  Borrower’s execution, delivery, and performance of this
Agreement, and the other Program Documents to which it is a party (i) are within
Borrower’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, and have been executed on behalf
of Borrower by duly authorized officers, require no action by or in respect of
or filing with, any Governmental Authority, (iii) do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
Borrower’s organizational documents or of any agreement, judgment, injunction,
order, decree, or other instrument binding upon Borrower, and (iv) do not result
in the creation or imposition of any Lien on any asset of Borrower except as
created by the Program Documents.

 

Section 4.03.                             Litigation. There is no action, suit
or proceeding pending or, to Borrower’s knowledge, threatened against or
affecting Borrower before any Governmental Authority.

 

Section 4.04.                             Binding Effect. This Agreement
constitutes a valid and binding agreement of Borrower enforceable in accordance
with its terms, and the other Program Documents, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
Borrower enforceable in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors’ rights generally or by
general principals of equity.

 

Section 4.05.                             Margin Stock. Borrower is not engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock, or be used
for any purpose which violates, or which is inconsistent with, the provisions of
Regulation T, U, or X.

 

Section 4.06.                             Good Title; Perfection. Borrower is
the legal and beneficial owner of the Assigned Receivables and their Related
Rights and Property, free and clear of any Lien, except Permitted Encumbrances.
There have been duly filed all Financing Statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership in each Assigned Receivable and
their Related Rights and Property (to the extent such Related Rights and
Property may be perfected by the filing of Financing Statements under the UCC).

 

Section 4.07.                             Compliance with Laws. Borrower is in
compliance with all applicable laws, regulations and similar requirements of
Governmental Authorities, except where the necessity of such compliance is being
contested in good faith through appropriate proceedings diligently pursued and
except where failure to comply would not have and could not reasonably be
expected to cause a Material Adverse Effect.

 

Section 4.08.                             Investment Company Act. Borrower is
not an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 4.09.                             No Termination Event. No Unmatured
Termination Event or Termination Event has occurred and is continuing.

 

20

--------------------------------------------------------------------------------


 

Section 4.10.                             Insolvency. After giving effect to the
execution and delivery of the Program Documents and the incurrence of the
Obligations under this Agreement, Borrower will not be “insolvent,” as such term
is defined in Section 101 of the Bankruptcy Code.

 

Section 4.11.                             Capital Structure. Borrower’s sole
membership interest is legally and beneficially owned by Sanmina-SCI
Corporation, free and clear of any Lien; such membership interest has been
validly issued, fully paid, and are nonassessable; and there are no options,
warrants, or other rights to acquire any Borrower membership interest. Borrower
has no Subsidiaries.

 

Section 4.12.                             Collateral Information.  The location
of Borrower’s Books and Records relating to the Assigned Receivables, the state
of formation of Borrower, and Borrower’s organizational identification number,
each as of the Closing Date, are identified in Borrower’s Collateral Disclosure
Certificate. The information relating to the Sanmina Collection Accounts and the
Sanmina Lock-Box is true and correct in all respects.

 

Section 4.13.                             Nature of Assigned Receivables. Each
Assigned Receivable constitutes an “account,” or “general intangible,” as such
terms are defined in the UCC.

 

Section 4.14.                             Full Disclosure. All written
information heretofore furnished by or on behalf of Borrower to the parties
hereto for purposes of or in connection with this Agreement, the other Program
Documents, the Program, or any transaction contemplated hereby or thereby is,
and all such information hereafter furnished by Borrower, Servicer or the
Transferor to the parties hereto will be, true, accurate, and complete in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact.  Borrower has
disclosed to Agent in writing any and all facts of which it has knowledge and
which could reasonably be expected to have or cause a Material Adverse Effect.

 

Section 4.15.                             Survival of Representations and
Warranties.  Borrower covenants, warrants, and represents to the Agent and the
Lenders that all of Borrower’s representations and warranties contained in this
Agreement or any of the other Program Documents shall be true at the time of the
execution of this Agreement and the other Program Documents and shall survive
the execution, delivery, and acceptance thereof by the Agent and the Lenders and
the other parties thereto and the closing of the transactions described therein
or related thereto.

 

Section 4.16.                             Restating of Representations and
Warranties. Each of the representations and warranties of Borrower contained
herein shall be made as of the Closing Date and shall be deemed restated and
made by Borrower on the date each Advance is made.

 

ARTICLE 5.
COVENANTS

 

Borrower agrees that, until the Program Termination Date, Borrower shall comply
with the covenants set forth in this Article 5:

 

Section 5.01.                             Information.  Borrower will deliver,
or cause to be delivered, to the Agent:

 

(a)                                  promptly, but in any event within five
Business Days after Borrower becomes aware of the occurrence of any Unmatured
Termination Event or Termination Event, a certificate of a Senior Officer of
Borrower setting forth the details thereof and the action which Borrower is
taking or proposes to take with respect thereto;

 

(b)                                 promptly upon receipt, a copy of any
correspondence or notices received from the Insurer regarding the Policy;

 

(c)                                  written notice of the following:

 

21

--------------------------------------------------------------------------------


 

(i)                                     promptly after Borrower’s learning
thereof, of (A) the commencement of any litigation affecting Borrower or any of
its assets, whether or not the claim is considered by Borrower to be covered by
insurance, and (B) the institution of any administrative proceeding against
Borrower;

 

(ii)                                  promptly after the rendition thereof, of
any judgment rendered against Borrower;

 

(iii)                               promptly after Borrower’s learning thereof,
of any default by Borrower under any note, indenture, loan agreement, mortgage,
lease, deed, guaranty, or other similar agreement relating to any Indebtedness
of Borrower;

 

(iv)                              promptly after Borrower’s learning thereof, of
any default by Borrower, Servicer or Transferor under any Program Documents to
which any of them is a party;

 

(v)                                 promptly after Borrower’s learning thereof,
of the occurrence of (A) any default by the Transferor under any note,
indenture, loan agreement, mortgage, lease, deed, guaranty, or other similar
agreement relating to any Indebtedness of Transferor or any of its Subsidiaries
(other than Borrower) in an aggregate amount greater than $50,000,000.00 and
(B) any judgment rendered against Transferor or any of its Subsidiaries (other
than Borrower) in an aggregate amount greater than $5,000,000.00 (in excess of
any insurance coverage); and

 

(vi)                              promptly after Borrower’s learning thereof,
any other development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.02.                             Maintenance of Existence and
Management. Borrower shall maintain (i) its existence and carry on its business
in substantially the same manner as such business is now carried on and
maintained; (ii) its organizational documents and not permit any amendment or
other modification to Sections 7, 9(e) and 11 of the Limited Liability Company
Agreement of the Borrower as in effect on the date hereof without the prior
written consent of Agent; and (iii) a duly appointed manager or one or more duly
appointed or elected officers with the requisite authority to effect Borrower’s
compliance with the Program Documents.

 

Section 5.03.                             Compliance with Laws; Payment of
Taxes. Borrower will comply with applicable laws, except where the necessity of
such compliance is being contested in good faith through appropriate proceedings
diligently pursued and except where failure to comply would not have and could
not reasonably be expected to cause a Material Adverse Effect.  Subject to funds
being lawfully available therefor, Borrower will pay promptly when due all
taxes, assessments, governmental charges, claims for labor, supplies, rent, and
other obligations for which it is liable in each case, which, if unpaid, might
become a Lien (other than Permitted Encumbrances) against Borrower’s property,
except liabilities being contested in good faith and against which Borrower will
set up reserves in accordance with GAAP.

 

Section 5.04.                             Maintenance of the Policy.  Borrower
shall cooperate with the Agent to maintain the Policy in full force and effect
at all times, cooperate with the Agent and the Insurer in the administration of
the Policy and the submitting of claims thereunder.  The Borrower, or Servicer
on behalf of the Borrower, shall be obligated to take all necessary action to
claim under the Policy in accordance with the terms of the Policy not later than
10 days after the end of the applicable waiting period specified in the Policy.

 

Section 5.05.                             Separate Legal Entity. Borrower hereby
acknowledges that the Agent and the Lenders are entering into the transactions
contemplated by this Agreement and the other Program Documents in reliance upon
Borrower’s identity as a legal entity separate from any other Person. Therefore,
from and after the date hereof, Borrower shall take all reasonable steps to
continue Borrower’s identity as a separate legal entity and to make it apparent
to third Persons that Borrower is an entity with assets and liabilities distinct
from those of any other Person, and is not a division of any other Person.
Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, Borrower will take and
continue to take all actions described in the opinion of Baker & McKenzie
delivered on the Closing Date to avoid the substantive consolidation of Borrower
with the Transferor and will comply with the provisions of Borrower’s
certificate of formation and limited liability company agreement.

 

22

--------------------------------------------------------------------------------


 

Section 5.06.          Payment of Fees. Borrower will timely pay all fees,
premiums, charges, costs, and expenses, and each other Obligation, which it is
required to pay under any of the Program Documents, including, without
limitation, all fees associated with the establishment and maintenance of the
Collection Accounts.

 

Section 5.07.                             Payment of Indemnities.  Borrower will
timely reimburse the Agent for any indemnities owed by Borrower to Agent and the
Lenders under this Agreement or the other Program Documents.

 

Section 5.08.                             Collection Accounts and Lock-Box. 
Borrower shall take all actions necessary to preserve the Agent’s first priority
security interest in the Collateral on deposit in the Collection Accounts and
the Lock-Box, subject in each case to Permitted Encumbrances.

 

Section 5.09.                             Additional Negative Covenants. Without
the Agent’s prior written consent, Borrower shall not:

 

(a)                                  enter into any contracts or agreements with
any Person other than the Program Documents or amend, terminate, supplement, or
otherwise modify any Program Document;

 

(b)                                 other than as contemplated in the Program
Documents, make payment of dividends to its stockholder, enter into, or be a
party to, any transaction with any Affiliate of Borrower, Servicer, or the
Transferor; provided that any dividends or tax payments shall be paid solely out
of the amounts available to the Borrower under Section 2.08(a)(iv) and shall be
expressly subordinate to the Borrower’s obligations to the Lenders hereunder;

 

(c)                                  create or acquire any Subsidiary or engage
in any business other than those businesses directly related to the Program;

 

(d)                                 make Investments in any Person except
Permitted Investments or inter-company loans, provided that any such loans shall
be made solely out of the amounts available to the Borrower under
Section 2.08(a)(iv) and shall be pledged by the Borrower to the Agent to secure
the Obligations hereunder;

 

(e)                                  create any Lien, directly or indirectly, on
any Collateral, except Permitted Encumbrances, or suffer to exist any lien,
directly or indirectly, on any portion of the Collateral, except Permitted
Encumbrances, and such Lien is not released within 3 Business days of Borrower
being aware thereof;

 

(f)                                    create, assume, or incur any
Indebtedness, except Obligations under this Agreement or otherwise contemplated
by the Program Documents;

 

(g)                                 issue any membership interests other than to
Sanmina-SCI Corporation or permit any Person other than Sanmina-SCI Corporation
to own any membership interest;

 

(h)                                 open or otherwise acquire actual or
beneficial ownership of any deposit, savings, commodities, or securities account
other than the Collection Accounts and the Lock-Box;

 

(i)                                     contract or enter into any agreement for
any trade receivables or credit insurance or other agreement or transaction to
mitigate the risk of nonpayment of any of Assigned Receivable or purchase any
Accounts Receivable other than in accordance with the Program Documents;

 

(j)                                     suffer or permit dissolution or
liquidation either in whole or in part, (ii) redeem or retire any shares of its
own membership interests, (iii) merge or consolidate with any Person, or
(iv) sell, lease, or otherwise transfer all or any part of the Collateral to any
Person, except as contemplated by the Program Documents (but excluding sales of
returned, reclaimed, replevined, or repossessed goods represented by an Assigned
Receivable).

 

Section 5.10.                             Control of Account. The Agent agrees
that it shall not exercise any right to take control of the Collection Accounts
or the Lock-Box, or give any instructions to any depository bank or financial

 

23

--------------------------------------------------------------------------------


 

institution holding such accounts as to the disposition of funds in such
accounts or as to any other matter relating to such accounts unless a
Termination Event has occurred and is continuing.

 

ARTICLE 6.
TERMINATION EVENTS

 

Section 6.01.                             Termination Events. If one or more of
the following events (“Termination Events”) shall have occurred and be
continuing:

 

(a)                                  Borrower shall fail to pay when due (i) any
portion or all of the principal of the Aggregate Advances, (ii) any interest on
the Aggregate Advances, or (iii) any fee or other Obligations owing to the Agent
or the Lenders hereunder or under the Program Documents, and in the case of the
preceding clause (iii), such failure shall continue for 5 Business Days after
notice thereof has been given to Borrower; or

 

(b)                                 Borrower shall fail to observe or perform
any covenant contained in Sections 5.05 and 5.09 (excluding subsection 5.09(e));
provided, however, that if within five (5) Business Days of a Senior Officer of
the Borrower becoming aware of the occurrence of any such event or events under
Section 5.05, Borrower shall provide to the Agent an opinion of counsel to
Borrower reasonably satisfactory to the Agent (which may be a bringdown or
reaffirmation of a previously delivered opinion addressed to the Agent) in form
and substance reasonably satisfactory to the Agent as to the matters set forth
in paragraphs II.A.3 and II.B.3 of the form of opinion comprising Exhibit E-1 of
this agreement notwithstanding the occurrence of such event or events, then such
event or events shall not constitute a Termination Event hereunder; or

 

(c)                                  Borrower shall fail to observe or perform
any covenant contained in Section 5.08(e), and such failure (whether the result
of mechanical or human error) shall not have been cured within 3 Business Days
after the earlier to occur of (i) written notice thereof has been given to
Borrower by the Agent or any Lender or (ii) Borrower otherwise becomes aware of
any such failure; or

 

(d)                                 Borrower shall fail to observe or perform
any covenant contained in Sections 5.01(c) and 5.03; or

 

(e)                                  Borrower shall fail to observe or perform
any covenant or agreement herein (other than those covered by paragraphs
(a) through (d) above) or any Program Document and such failure shall not have
been cured within 10 Business Days after the earlier to occur of (i) written
notice thereof has been given to Borrower by the Agent or any Lender or
(ii) Borrower otherwise becomes aware of any such failure; or

 

(f)                                    any representation, warranty,
certification or statement made by Borrower or Transferor in this Agreement or
in any certificate, financial statement, or other document delivered pursuant to
this Agreement or any other Program Agreement shall prove to have been incorrect
or misleading in any material respect when made (or deemed made); or

 

(g)                                 any Servicing Agreement Termination Event
shall occur; or

 

(h)                                 a Borrowing Base Deficit shall have occurred
and be continuing for a period in excess of three Business Days;

 

(i)                                     (i) the Borrower or the Transferor shall
commence (or be consolidated with) any case, proceeding or other action
(A) under any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or the Transferor shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or the Transferor (or seek to include as consolidated parties) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such

 

24

--------------------------------------------------------------------------------


 

adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 90 days; or (iii) there shall be commenced against the Borrower
or the Transferor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 90 days from the entry thereof; or (iv) the Borrower or
the Transferor shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower or the Transferor shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

 

(j)                                     a Lien on any Collateral (except for any
Permitted Encumbrance), warrant, or writ of attachment or execution or similar
process shall be ordered or issued by any Governmental Authority against any
property of Borrower in any amount and such Lien on any Collateral, warrant,
writ or process shall not be discharged, vacated, stayed or bonded within five
days of the date of its entry; or

 

(k)                                  there occurs any Change of Control; or

 

(l)                                     the Agent shall cease to have a valid
and perfected first priority security interest in the Collateral (except for any
Permitted Encumbrances); or

 

(m)                               any Program Document shall cease, for any
reason, to be in full force and effect, or the Transferor, Borrower, or Servicer
shall so assert in writing or the Transferor, Borrower, or Servicer shall
otherwise seek to terminate or disaffirm its obligations under any such Program
Document; or

 

(n)                                 Borrower shall fail to cause payments with
respect to the Assigned Receivables to be deposited in the Collection Accounts
or the Sanmina Lock-Box or the Lock-Box, prior to the end of the Lock-Box
Ramp-Up Period, in the Lock-Box following the end of the Lock-Box Ramp-Up Period
or shall fail to cause payments with respect to the Assigned Receivables during
the Collection Account Ramp-Up Period and the Lock-Box Ramp-Up Period to be
swept into the Tranche A and Tranche B Collection Accounts; provided, however,
that if such failure is a result of mechanical or human error (excluding any
error arising from negligence of Borrower), then such failure shall not comprise
a Termination Event if cured in three Business Days; or

 

(o)                                 there occurs any Material Adverse Effect in
the business, assets, property, operations or condition (financial or otherwise)
of the Servicer or the Borrower or the Insurer’s credit rating is downgraded by
S&P to “BBB” or lower; or

 

(p)                                 the Transferor shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation constituting Indebtedness) on the scheduled or original
due date with respect thereto and such default continues beyond any applicable
grace period; or (ii) default in making any payment of any interest on any such
Indebtedness beyond any applicable grace period provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, however, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (p) shall not at any time constitute
a Termination Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (p) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000;
or

 

(q)                                 An Event of Default occurs under
Section 11.1(k) of the ABL, without giving effect to any termination of such
agreement;

 

25

--------------------------------------------------------------------------------


 

then, and in every such event, the Agent on behalf of the Lenders may (i) by
notice to Borrower terminate the Commitments; (ii) by notice to Borrower declare
all amounts payable hereunder and under the other Program Documents, to be, and
the same shall thereupon become, immediately due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
hereby waived by Borrower together with interest at the Default Rate accruing on
the principal amount thereof from and after the date of such Termination Event;
provided that if any Termination Event specified in paragraphs (i) and (j) above
occurs with respect to Borrower or the Transferor, without any notice to
Borrower or any other act by the Agent on behalf of the Lenders, the Commitments
shall thereupon terminate and all amounts payable hereunder and under the other
Program Documents shall automatically and without notice become immediately due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby waived by Borrower together with interest thereon at the
Default Rate accruing on the principal amount thereof from and after the date of
such Termination Event; or exercise any rights, powers or remedies under this
Agreement and the other Program Documents.

 

Section 6.02.                             Remedies with Respect to Collateral.

 

(a)                                  Upon the occurrence and during the
continuance of a Termination Event, the Agent shall have the rights and remedies
of a secured party under the UCC in effect on the date thereof; provided that
the Agent may not sell, lease or dispose of the Collateral unless Borrower shall
fail to pay when due (i) any portion or all of the principal of the Aggregate
Advances within two (2) Business Days after the Final Payment Date, or (ii) any
interest on the Aggregate Advances and such failure shall continued unremedied
for 5 Business Days.  Notwithstanding the foregoing or anything contained herein
to the contrary, the Agent shall, upon the occurrence and during the continuance
of a Termination Event, be entitled to exercise all rights and remedies
available to it under the Program Documents and at law, including without
limitation its right to withdraw Collections from the Collection Accounts and
the Lock-Box and apply them as set forth in this Agreement.

 

(b)                                 Proceeds of any of the Collateral and
payments by Borrower during the existence of a Termination Event received by the
Agent shall be applied by the Agent in accordance with the provisions of
Section 2.08(b). In the event that the proceeds of the Collateral are not
sufficient to pay the Obligations in full, Borrower shall remain liable for any
deficiency.

 

(c)                                  Unless and except to the extent expressly
provided for to the contrary herein, the rights of the Agent specified herein
shall be in addition to, and not in limitation of, Agent’s rights under the UCC,
or any other statute or rule of law or equity, or under any other provision of
any of the Program Documents, or under the provisions of any other document,
instrument or other writing executed by Borrower or any third party in favor of
the Agent all of which may be exercised successively or concurrently.

 

Section 6.03.                             Power of Attorney. Borrower
irrevocably designates and appoints the Agent its true and lawful attorney,
during the existence of a Termination Event, either in its name or in the name
of Borrower to ask for, demand, sue for, collect, compromise, compound, receive,
give receipt for, and give acquittances for any and all sums owing or which may
become due upon any items of the Assigned Receivables, their Related Rights and
Property, and the other Collateral and, in connection therewith, to take any and
all actions as the Agent may deem necessary or desirable in order to realize
upon the same, including, without limitation, power to endorse in the name of
Borrower, any checks, drafts, notes, or other instruments received in payment of
or on account of the Assigned Receivables, their Related Rights and Property,
and the other Collateral, but the Agent shall be under no duty to exercise any
such authority or power or in any way be responsible for the collection thereof.

 

ARTICLE 7.
CHANGE IN CIRCUMSTANCES; COMPENSATION

 

Section 7.01.                             Increased Cost and Reduced Return.

 

(a)                         If any Change of Law:

 

(i)                            shall impose, modify, or deem applicable any
reserve, special deposit, or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the

 

26

--------------------------------------------------------------------------------


 

Federal Reserve System) against assets of, deposits with or for the account of,
or credit extended by, any Lender; or

 

(ii)                         shall impose on any Lender or on the United States
market for certificates of deposit any other condition affecting the Aggregate
Advances, or on any Lender’s obligation to make Advances; and the result of any
of the foregoing is to increase the cost to such Lender of making or maintaining
any Advance or the Aggregate Advances, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement with respect thereto,
then, in accordance with Section 7.01(c), Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)                                 If any Lender shall have determined in good
faith that after the date hereof that any Change in Law affecting such Lender
regarding capital requirements would have the effect of reducing the rate of
return on such Lender’s capital as a consequence of their obligations hereunder
to a level below that which such Lender could have achieved but for such Change
in Law (taking into consideration such Lender’s policies with respect to capital
adequacy), then, in accordance with 7.01(c), Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.

 

(c)                                  Each affected Lender will promptly notify
Borrower and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section. A certificate of such Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

ARTICLE 8.
CONDITIONS TO MAKING ADVANCES

 

Section 8.01.                             Conditions to Making Initial Advance.
Each Lender’s obligation to make the initial Advance is subject to the
satisfaction of the conditions set forth in Section 8.02 and receipt by the
Agent of the following:

 

(a)                                  duly executed original counterparts of this
Agreement and each other Program Document (including the Control Agreement), all
signed by all parties thereto other than the Agent;

 

(b)                                 an opinion letter or letters, each in form
and substance reasonably satisfactory to Agent, of Baker & McKenzie, counsel for
Transferor, Servicer, and Borrower, dated as of the Closing Date, which address
each of the following matters and such other matters as the Agent may reasonably
request: (A) the due authorization, enforceability, and other corporate matters
of the Transferor, the Servicer and the Borrower as to the Program Documents;
(B) the creation of a valid and perfected security interest in favor of the
Agent in the Assigned Receivables and the Related Rights and Property; (C) the
existence of a “true contribution” of the Assigned Receivables and the Related
Rights and Property from Transferor to Borrower under the TCA; and (D) the
inapplicability of the doctrine of substantive consolidation to Transferor, on
the one hand, and Borrower, on the other, in connection with any bankruptcy
proceeding of the Transferor;

 

(c)                                  certificates (each, a “Closing
Certificate”) substantially in the form of Exhibit F, attached hereto and made a
part hereof or otherwise reasonably acceptable to the Agent, dated as of the
Closing Date, signed by a Senior Officer of each of Borrower and the Transferor
(including in its capacity as Servicer);

 

(d)                                 all documents which the Agent may reasonably
request relating to the existence of Borrower, Servicer, and Transferor, the
corporate or limited liability company authority, as applicable, for and the
validity of this Agreement, and the other Program Documents, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent,
including, without limitation, certificates of such Persons substantially in the
form of Exhibit G (each, an “Officer’s Certificate”), signed by the secretary,
assistant secretary, manager, or member(s) of such Person, as applicable,
certifying as to the names, true signatures, and incumbency of the officer or
officers, managers, or members of such Persons authorized to execute and deliver
the Program Documents, and

 

27

--------------------------------------------------------------------------------


 

certified copies of the following items: (i) such Person’s certificate of
incorporation, certificate of formation, or other registered, constitutional
document, as applicable (ii) such Person’s Bylaws, limited liability company
agreement, or related agreement, as applicable, (iii) a certificate of good
standing or valid existence of the Secretary of State of the state of the
jurisdiction of its incorporation or formation, and (iv) the action taken by the
Board of Directors or other Persons with management control of such Persons
authorizing the execution, delivery, and performance of this Agreement, and the
other Program Documents to which such Person is a party;

 

(e)                                  recorded UCC Financing Statements
(satisfactory in form and content to the Agent in all respects) (i) pertaining
to (A) Borrower’s ownership and/or security interest in the Assigned Receivables
and their Related Rights and Property and (B) the Agent’s first priority
security interest in the Collateral and evidencing recordation thereof in all
filing offices deemed necessary by the Agent;

 

(f)                                    lien searches reasonably acceptable to
the Agent, showing no Liens on any of Transferor’s or Borrower’s Accounts
Receivables or Related Rights and Property other than Permitted Encumbrances;

 

(g)                                 evidence satisfactory to the Agent
(including an opinion of counsel) confirming that the Transferor is permitted to
sell and/or contribute Receivables, as contemplated by the Program Documents,
under the ABL;

 

(h)                                 agreements regarding, and other evidence
respecting, the establishment of the Collection Accounts, all in form and
substance reasonably satisfactory to the Agent, including, without limitation,
the Control Agreement;

 

(i)                                     evidence that the Policy has been bound
and is in full force and effect; and

 

(j)                                     payment of all fees owed to the Agent
hereunder and under the other Program Documents, including the fees and expenses
of Greenberg Traurig, LLP, in connection with the preparation of the Program
Documents.

 

Section 8.02.                                             Conditions to the
Making of All Advances. Each Lender’s obligation to make any Advance is subject
to the satisfaction of the following conditions:

 

(a)                                  Lender shall have received originals or
copies of all reports, documents, and certifications which are, in accordance
with the terms of the Program Documents, to be delivered to Lender, including,
without limitation, Assignment Agreements evidencing Borrower’s ownership of the
Assigned Receivables, Receivables Reports, Remittance Reports, reports from
Servicer, and a fully executed Borrowing Notice pertaining to such Advance.

 

(b)                                 The Agent must be satisfied that the
Borrowing Base has been calculated in the manner agreed upon by the Agent and
Borrower;

 

(c)                                  the Collection Accounts and the Lock-Box
shall continue to exist in full force and effect and the Agent shall continue to
have a first priority perfected security interest in it (subject only to
Permitted Encumbrances);

 

(d)                                 immediately before and after the making of
any Advance, there shall exist no Termination Event or Unmatured Termination
Event;

 

(e)                                  evidence satisfactory to the Agent
confirming that the Transferor is permitted to sell and/or contribute
Receivables, as contemplated by the Program Documents, under the ABL; and

 

(f)                                    each of the representations and
warranties of Borrower contained in Article 4 shall be true in all material
respects on and as of the date of such Advance.

 

28

--------------------------------------------------------------------------------


 

The making of any Advance shall be deemed to be a representation and warranty by
Borrower on the date of such Advance as to the complete satisfaction of the
conditions specified in paragraphs (a) through (e) of this Section.

 

ARTICLE 9.
THE AGENT

 

Section 9.01.                             Designation. Each Lender hereby
irrevocably designates and appoints the Agent as the agent of such Lender under
this Agreement and the other Program Documents, and each such Lender irrevocably
authorizes the Agent, to take such action on its behalf under the provisions of
this Agreement and the other Program Documents to which it is a party or by
which it is bound and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Program Documents, together with such other powers as are reasonably incidental
thereto, including, without limitation, (a) receiving all applicable notices
referred to in this Agreement or in the other Program Documents on behalf of
such Lender, (b) giving all applicable notices referred to in this Agreement or
the other Program Documents to or on behalf of such Lender, (c) maintaining the
Register pursuant to Section 10.09(d) and (d) receiving payments and deposits
from Borrower or the Transferor, as the case may be, and giving release and
acquittance therefor in accordance with the terms of this Agreement.  It is
expressly understood and agreed by the parties hereto that (a) this Agreement is
executed and delivered by the Agent, not individually or personally, but solely
as Agent in the exercise of the powers and authority conferred and vested in it
under this Agreement, (b) the representations, undertakings and agreements
herein made on the part of the Lenders are made and intended not as personal
representations, undertakings and agreements by the Agent but are made and
intended for the purpose of binding only the Lenders, (c) nothing herein
contained shall be construed as creating any liability on the Agent,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties who are signatories to this Agreement and any other Program Document in
which the Agent is bound to exercise any powers or perform any obligations of
the Lenders and by any person claiming by, through or under such parties and
(d) under no circumstances shall the Agent be personally liable for the payment
of any indebtedness or expenses of the Lenders or be liable for the actions or
omissions of the Lenders or the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Lenders under
this Agreement or any other Program Document.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agent shall have no duties or
responsibilities, except those expressly set forth herein or in the other
Program Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Program Document or otherwise exist
against the Agent.  The provisions of this Article 9 are solely for the benefit
of the Agent and its officers, directors, employees, agents, attorneys-in-fact
and affiliates, and no other Person shall have any rights as a third party
beneficiary of any of the provisions hereof.  The Agent shall perform its
obligations hereunder with reasonable care, using a degree of skill and
attention no less than that which the Agent (i) exercises with respect to
comparable duties that it performs when holding comparable assets for itself and
(ii) exercises with respect to comparable administrative duties that it performs
for comparable assets for others, and in a manner consistent with the standard
of care exercised by similar administrators relating to the duties to be
performed hereunder.  The Agent shall have no obligations, duties or
responsibilities except for those set forth in this Agreement.

 

Section 9.02.                             Delegation of Duties.  The Agent may
execute any of its duties under this Agreement and the other Program Documents
by or through agents, custodians, nominees or attorneys in fact and shall be
entitled to rely upon, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with, advice of counsel concerning
all matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agents, custodians, nominees or attorneys in
fact selected by it with reasonable care.

 

Section 9.03.                             Exculpatory Provisions.  Neither the
Agent nor any of its respective officers, directors, employees, agents,
attorneys in fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Program Document (except to the extent that any of
the foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have proximately resulted from its or such Person’s
own negligence or willful misconduct) or (ii) responsible in any manner to any
Person (including without limitation any of Lenders) for (A) any recitals,
statements, representations or warranties made by any Person (other than an
Agent or any of their respective

 

29

--------------------------------------------------------------------------------


 

officers, directors, employees, agents, attorneys in fact or affiliates)
contained in this Agreement or any other Program Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Program
Document, (B) the value, validity, effectiveness, genuineness, collectability,
enforceability or sufficiency of this Agreement or any other Program Document,
(C) any Liens or guarantees granted by, or purported to be granted by, any of
the Program Documents or otherwise, (D) ascertaining or inquiring as to the
existence or possible existence of any Termination Event, or (E) any failure of
any party hereto or thereto (other than an Agent or any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates) to
perform its obligations hereunder or thereunder.  The Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Program Document, to inspect the properties, books or
records of Borrower or the Transferor, or to take any action that may subject
the Agent to personal liability or that is contrary to this Agreement or
applicable law. Anything in this Agreement to the contrary notwithstanding, in
no event shall the Agent be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

Section 9.04.                             Reliance by Agent.  The Agent shall be
entitled to conclusively rely, and shall be fully protected in relying, upon
(i) any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and (ii) advice
and statements of legal counsel (including, without limitation, counsel to
Borrower), independent accountants and other experts selected by the Agent.  The
Agent may deem and treat the payee of any Advance as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agent, as the case may be.  The Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Program Document unless it shall first receive such written advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.  The
Agent shall not be liable with respect to any action taken or omitted to be
taken by it in good faith in accordance with any direction given by Lenders or
any other party authorized to direct the Agent hereunder and in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Program Documents in accordance with a request or direction of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders.

 

Section 9.05.                             Notice of Termination.  The Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Termination Event unless a Senior Officer of the Agent has received written
notice from a Lender or Borrower, the Transferor or Servicer referring to this
Agreement, describing such Termination Event and stating that such notice is a
“notice of default.”  In the event that the Agent receives such a notice, Agent
shall promptly give notice thereof to Lenders and the Agent.  The Agent shall
take such action with respect to such Termination Event as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that, unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Termination Event as they
shall deem advisable in the best interests of Lenders.

 

Section 9.06.                             Non-Reliance on Agent and Other
Lenders.  Each Lender expressly acknowledges that neither Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of Borrower, or
any affiliate of Borrower or Sanmina-SCI Corporation shall be deemed to
constitute any representation or warranty by the Agent to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of Borrower, Sanmina-SCI Corporation and their affiliates and
made its own decision to make its purchases hereunder and enter into this
Agreement and the other Program Documents to which it is a party or by which it
is bound.  Each Lender also represents and covenants that it will, independently
and without reliance upon the Agent, any of their officers, directors,
employees, agents, attorneys in fact or affiliates or any other Lender, and
based on such documents and

 

30

--------------------------------------------------------------------------------


 

information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Program Documents, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of Borrower, Servicer,
Sanmina-SCI Corporation and their respective affiliates.  Except for notices,
reports and other documents expressly required to be furnished to Lenders by
Agent hereunder, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
Borrower, or any affiliate of any of them or of Sanmina-SCI Corporation that may
come into the possession of Agent or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 9.07.                             Indemnification.  Lenders agree to
indemnify the Agent in its capacity as such and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates (to the extent not reimbursed
by Borrower and without limiting the obligation of Borrower to do so), ratably
according to their respective Lender’s Commitment Percentages in effect on the
date on which indemnification is sought under this Section 9.07 (or, if
indemnification is sought after the date upon which the Lender’s Commitments
shall have terminated and the Advances shall have been paid in full, ratably in
accordance with such Lender’s Commitments immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever (including without limitation attorneys’ fees and disbursements) that
may at any time be imposed on, incurred by or asserted against the Agent and/or
its officers, directors, employees, agents, attorneys in fact or affiliates in
any way relating to or arising out of, the Lender’s Commitments, this Agreement,
any of the other Program Documents or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent and/or its officers, directors, employees,
agents, attorneys-in-fact or affiliates under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s and/or its officers, directors, employees, agents, attorneys
in fact or affiliates negligence or willful misconduct.  If any indemnity
furnished to Agent for any purpose shall, in its opinion, be insufficient or
become impaired, Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  None of the provisions of this Agreement shall require Agent to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder or under any
Program Document, or in the exercise of any of its rights or powers hereunder or
thereunder, if it shall have reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to it against such risk or liability is not
assured to it.  In the case of any investigation, litigation or proceeding
giving rise to any indemnification under this Section 9.07, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.  The agreements in this Section 9.07
shall survive the payment of all amounts payable hereunder.

 

Section 9.08.                             Agent in Its Individual Capacity.  The
Agent and its affiliates may make loans to, accept deposits from, act as trustee
under indentures of, accept investment banking engagements from, and generally
engage in any kind of business with Borrower, Sanmina-SCI Corporation or its
Affiliates as though such Agent were not an Agent and without any duty to
account therefor to any other Person.  With respect to its Advances, the Agent
shall have the same rights and powers under this Agreement and the other Program
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include the Agent in its
individual capacity.

 

Section 9.09.                             Successor Agent.  The Agent may resign
as Agent upon 20 days’ written notice to Lenders and Servicer.  If the Agent
shall resign as Agent under this Agreement and the other Program Documents, then
the Required Lenders shall appoint from among Lenders a successor agent for
Lenders, which successor agent shall (unless a “Termination Event” shall occur
under Section 6.01(a) or Section 6.01(i) hereunder and be continuing, in which
instance any such appointment shall be immediately effective and shall not
require any prior notice to or approval of Servicer or any other Person) be
subject to approval by Servicer (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Agent under this Agreement and the Program
Documents, and the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the Program Documents, and the term “Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and

 

31

--------------------------------------------------------------------------------


 

duties as Agent, shall be terminated, without any other or further act or deed
on the part of such former Agent, any of the parties to this Agreement or any
Program Document, or any holders of the Advances.  If no successor agent has
accepted appointment as Agent, as the case may be, by the date that is 20 days
following a resigning Agent’s notice of resignation, the resigning Agent’s
resignation shall nevertheless thereupon become effective, and Lenders shall
assume and perform all of the duties of such Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above. 
After any resigning Agent’s resignation as Agent, the provisions of this
Article 9 shall continue to apply to it with respect to any actions taken or
omitted to be taken by it while it was Agent, under this Agreement and the other
Program Documents, including, without limitation, the liability of the Agent
under Section 9.03 for (and the exclusion from any liability of any Lender to
indemnify the Agent under Section 9.07 in respect of) any such actions or
omissions that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s negligence or willful
misconduct.

 

Section 9.10.                             Determination Pursuant to Program
Documents.  In each circumstance where, under any provision of a Program
Document or this Agreement, the Agent shall have the right to grant or withhold
any consent, exercise any remedy, make any determination or direct any action by
Agent under such Program Document, Agent shall act in respect of such consent,
exercise of remedies, determination or action, as the case may be, only with the
consent of and at the direction of the Required Lenders unless unanimity is
required by the relevant agreement; provided, however, that no such consent of
the Required Lenders shall be required with respect to any consent,
determination or other matter that is, in Agent’s reasonable judgment,
ministerial or administrative in nature or provided for in this Agreement, and
provided that Agent is hereby authorized on behalf of all of Lenders, without
the necessity of any further consent from any Lender, from time to time prior to
a Termination Event, to release portions of the Collateral from the security
interests and Liens imposed by the Program Documents in connection with any
dispositions of such portions of the Collateral permitted by the terms of this
Agreement or the Program Documents or as may be required by law. In each
circumstance where any consent of or direction from the Required Lenders is
required, Agent shall send to Lenders a notice setting forth a description in
reasonable detail of the matter as to which consent or direction is requested
and Agent’s proposed course of action with respect thereto.

 

Section 9.11.                             Additional Information.  In order to
comply with laws, rules, regulations and executive orders in effect from time to
time applicable to banking institutions, including those relating to the funding
of terrorist activities and money laundering (“Applicable Law”), the Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Agent. 
Accordingly, each of the parties agrees to provide to the Agent upon its request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Agent to comply with Applicable
Law.

 

ARTICLE 10.
MISCELLANEOUS

 

Section 10.01.                       Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including telecopier
or similar writing) and shall be given to such party at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopier number as such party may hereafter specify for the purpose by
notice to each other party. Each such notice, request, or other communication
shall be effective (i) if given by telecopier, when such telecopy is transmitted
to the telecopier number specified in this Section and the confirmation is
received (provided that the party giving such notice shall deliver a copy of
such notice to the receiving party by overnight delivery or U.S. mail); if given
by U.S. mail, when shown on the “return receipt” delivered to the sender via
U.S. mail; or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Agent under Article 2
shall not be effective until received.

 

Section 10.02.                       No Waivers. The failure of Borrower to
satisfy, or the waiver by the Lenders or the Agent on behalf of the Lenders of,
any condition set forth in Article 8 shall not constitute a waiver of any such
condition with respect to any subsequent Advance, unless such waiver is
expressly agreed to in writing as required by Section 10.07. No failure or delay
by the Agent or any Lender in exercising any right, power, or privilege
hereunder or under any other Program Document shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.

 

32

--------------------------------------------------------------------------------


 

The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 10.03.                       Expenses; Documentary Taxes. Borrower shall
pay or reimburse (a) all out-of-pocket expenses, disbursements and advances
(including, without limitation, all attorney and paralegal fees and expenses,
recording costs, recording or intangible taxes, and title insurance, if any) of
the Agent reasonably incurred in connection with this Agreement and the other
Program Documents, including, without limitation, (i) all costs, fees, and taxes
pertaining to the obtaining, preparation, or filing of all Lien searches and
Financing Statements (including, without limitation, any release thereof), all
costs and fees incurred in connection with the preparation, negotiation,
administration, and execution and delivery of this Agreement and the other
Program Documents, and any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Termination Event or alleged Termination
Event hereunder or thereunder, (ii) sums paid or incurred to pay for any amount
or to take any action required of Borrower hereunder or under any other Program
Document that Borrower fails to pay or take; and (iii) in connection with a
Termination Event, the reasonably documented costs (an invoice shall be
sufficient documentation) and expenses of preserving and protecting the
Collateral; and (b) during the existence of a Termination Event, all costs and
expenses (including out-of-pocket attorney and paralegal fees and expenses)
reasonably incurred to obtain payment of the Obligations, enforce the Lien in
the Collateral, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions hereof or of any Program Document or to defend any claim
made or threatened against Lender arising out of the transactions contemplated
hereby (including, without limitation, preparations for and consultations
concerning any such matters). The foregoing shall not be construed to limit any
other provisions hereof, or of any Program Document regarding costs and expenses
to be paid by Borrower or any other Person.  In the event Borrower becomes a
debtor under the Bankruptcy Code, the Agent’s and each Lender’s secured claim in
such case shall include interest on the Obligations and all fees, costs, and
charges provided for herein (including, without limitation, attorneys’ fees),
all to the extent allowed by the Bankruptcy Code. Borrower shall indemnify the
Agent and each Lender against any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or the other Program Documents.  The
obligations of the Borrower hereunder shall survive the termination of this
Agreement.

 

Section 10.04.                       Taxes.  (a)  All payments made by Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of or in addition to net income taxes) imposed on the Agent or any
Lender as a result of a present or former connection between the Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Agent or any Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Program Document).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or other taxes are required to be withheld from any
amounts payable to the Agent or any Lender hereunder, the amounts so payable to
the Agent or such Lender, as the case may be, shall be increased to the extent
necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes and other taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.  The
obligations of the Borrower hereunder shall survive the termination of this
Agreement.

 

(b)                                 Each Lender shall deliver to Borrower two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or successor applicable form, as the case may be, certifying that
the Lender is entitled to a complete exemption from deduction or withholding of
United States federal income taxes with respect to payments under this
Agreement.  Whenever any Non-Excluded Taxes or other taxes are payable by
Borrower, as promptly as possible thereafter Borrower shall send to the affected
Lender a certified copy of an original official receipt received by Borrower
showing payment thereof.  If Borrower fails to pay any Non-Excluded Taxes or
other taxes when due to the appropriate taxing authority or fails to remit to
any Lender the required receipts or other required documentary evidence,
Borrower shall indemnify such Lender for any incremental taxes, interest or
penalties that may become payable by such Lender as a result of any such
failure.  The agreements in this Section 10.04 shall survive the termination of
this Agreement and the payment of all other amounts payable hereunder.

 

33

--------------------------------------------------------------------------------


 

(c)                                  If any Lender requests compensation under
Section 7.01 or Section 10.04, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if, in the judgment of such Lender, such designation or assignment
would reduce or eliminate amounts payable pursuant to Section 7.01 or
Section 10.04, as the case may be.

 

Section 10.05.                       Indemnification by Borrower. Borrower shall
indemnify Agent, each Lender and their respective directors, officers,
employees, and agents from, and hold each of them harmless against, any and all
Losses to which any of them may become subject, insofar as such Losses arise out
of or result from any actual or proposed use by Borrower of the proceeds of any
Advance or breach by Borrower of this Agreement or any other Program Document or
from any investigation, litigation (including, without limitation, any actions
taken by the Agent to enforce this Agreement or any of the other Program
Documents), or other proceeding (including, without limitation, any threatened
investigation or proceeding) relating to the foregoing, and Borrower shall
reimburse such Persons upon demand for any expenses (including, without
limitation, legal fees and expenses of external counsel) reasonably incurred in
connection with any such investigation or proceeding; but excluding any such
Losses incurred by reason of the negligence or willful misconduct of the Person
to be indemnified.  The obligation of the Borrower hereunder shall survive the
termination of this Agreement and the other Program Documents.

 

Section 10.06.                       Adjustments; Set off.

 

(a)                                  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such Collateral ratably with each of Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
Lenders provided by law, each Lender shall have the right, without prior notice
to Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Borrower, as the case may be. 
Each Lender agrees promptly to notify Borrower and Agent after any such setoff
and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

Section 10.07.                       Amendments and Waivers.  No provision of
this Agreement or any other Program Documents to which the Agent is a party, may
be amended, restated, supplemented, or otherwise modified except in writing
signed by the parties hereto and the Agent acting on behalf of the Lenders.

 

Section 10.08.                       Third Party Beneficiaries. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided that
Borrower may not assign or otherwise transfer any of its rights under this
Agreement.

 

Section 10.09.                       Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Agent, all future holders of the Advances and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender and Lenders may assign or otherwise
transfer any of their rights under this Agreement to banks or financial
institutions reasonably acceptable to Agent in accordance with this
Section 10.09.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Any Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Advance owing to such Lender, any Commitment of
such Lender or any other interest of such Lender hereunder and under the other
Program Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Advance for all purposes under this Agreement and the other
Program Documents, and the Borrower and the Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Program Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Program Document, or any consent to
any departure by Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees payable hereunder, or postpone the date of the final maturity of the
Advances, in each case to the extent subject to such participation.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 10.04 and 10.05 with respect to its participation in the Commitments
and the Advances outstanding from time to time as if it was a Lender; provided
that no Participant shall be entitled to receive any greater amount pursuant to
any such Section than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred.

 

(c)                                  Any Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Lender or Lender Affiliate (without the consent of the Borrower and the Agent)
or to an additional bank, financial institution or other entity (with the prior
written consent of the Borrower and the Agent, which, in each case, shall not be
unreasonably withheld or delayed) (each, an “Assignee”), all or any part of its
rights and obligations under this Agreement and the other Program Documents
pursuant to an Assignment and Acceptance, executed by such Assignee, such
Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Agent for its acceptance and recording in the
Register; provided that, unless otherwise agreed by the Agent, no such
assignment to an Assignee (other than any Lender or any Lender Affiliate) shall
be in an aggregate principal amount of less than $5,000,000, in each case except
in the case of an assignment of all of a Lender’s interests under this
Agreement.  For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Lender and any
other Lenders that are Affiliates of such Lender, if any.  Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Commitment and/or
Advances as set forth therein and (y) the Assignor thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto).  Notwithstanding any
provision of this Section 10.09, the consent of the Borrower shall not be
required for any assignment that occurs when a Termination Event shall have
occurred and be continuing.

 

(d)                                 The Agent shall, on behalf of the Lenders
and the Borrower, maintain at its address referred to on the signature
page hereto a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and the principal amount of the Advances owing
to, each Lender from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Advances and any Notes evidencing the Advances recorded therein
for all purposes of this Agreement.  Any assignment of any Advance, whether or
not evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide).  Any assignment or transfer of all or part of a Advance evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Advance, accompanied by a
duly executed Assignment and Acceptance, and thereupon one or more new Notes
shall be issued to the designated Assignee, and the old Notes shall be returned
by the Agent to the Borrower marked “cancelled.”  The Register shall be
available for inspection by any Lender or Borrower at any reasonable time and
from time to time upon reasonable prior notice.

 

35

--------------------------------------------------------------------------------


 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an Assignor, an Assignee and any other Person whose
consent is required by Section 10.09(c), together with payment to the Agent of a
registration and processing fee of $1,500, the Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.

 

(f)                                    For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this Section 10.09 concerning
assignments relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender to any Federal Reserve Bank in accordance
with applicable law.

 

(g)                                 The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (f) above, subject to
the delivery to the Borrower of the old Note or Notes for cancellation and
provided that the amount of each Note or Notes to be so issued is not less than
$5,000,000.

 

Section 10.10.                       New York Law. This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard for its conflicts of law principles (other than Section 5-1401 of
the New York General Obligations Laws).

 

Section 10.11.                       Severability.  In case any one or more of
the provisions contained in this Agreement or any of the other Program Documents
should be invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby and shall be
enforced to the greatest extent permitted by law.

 

Section 10.12.                       WAIVER OF JURY TRIAL; CONSENT TO
JURISDICTION. BORROWER, AGENT AND EACH LENDER EACH (A) IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OTHER PROGRAM DOCUMENT;
(B) SUBMITS TO THE NONEXCLUSIVE PERSONAL JURISDICTION IN THE STATE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK FOR THE ENFORCEMENT OF THIS AGREEMENT AND THE OTHER PROGRAM
DOCUMENTS; (C) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY
JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING, WITHOUT LIMITATION,
INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE STATE AND DISTRICT
DESCRIBED ABOVE FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS AGREEMENT, OR THE
OTHER PROGRAM DOCUMENTS; AND (D) AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON
IT IN THE MANNER PRESCRIBED IN SECTION 10.01 FOR THE GIVING OF NOTICE BY AGENT.
NOTHING HEREIN CONTAINED, HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY ACTION
OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST BORROWER PERSONALLY,
AND AGAINST ANY ASSETS OF BORROWER, WITHIN ANY OTHER STATE OR JURISDICTION.

 

Section 10.13.                       Counterparts. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

Section 10.14.                       Consequential Damages. NO PARTY SHALL BE
RESPONSIBLE OR LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON FOR ANY PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS
AGREEMENT, THE OTHER PROGRAM DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 10.15.                       Entire Agreement. This Agreement, together
with the other Program Documents, constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersede and
replace any agreement, written or oral, existing between or among the parties
hereto in respect of such subject matter.

 

36

--------------------------------------------------------------------------------


 

Section 10.16.                       Non-Petition; Limitation on Payments.  The
Agent hereby covenants and agrees that prior to the date that is one year and
one day after the payment in full of all Obligations it will not institute
against, or join any other Person in instituting against, Borrower any
bankruptcy, reorganization, arrangement or other similar proceeding under the
laws of the United States or any state of the United States.

 

Section 10.17.                       USA Patriot Act.  The Agent hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), the Agent is
required to obtain, verify and record information that identifies the Borrower
and the Transferor, which information includes the name and address of the
Borrower and the Transferor and other information (including, but not limited
to, Form W-8, Form W-9 and other relevant tax certification) that will allow the
Lenders to identify the Borrower and the Transferor in accordance with the Act.

 

[Signatures are contained on the following pages.]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER:

 

 

 

SANMINA SPV LLC

 

 

 

By:

/s/ Walter F. Boileau

 

 

Name: Walter F. Boileau

 

 

Title: Manager

 

 

 

2700 North First Street

 

San Jose, California 95134

 

Attention: Manager

 

 

 

 

 

With a copy to:

 

 

 

Legal Department

 

13000 S. Memorial Parkway

 

Huntsville, AL 35803

 

 

 

 

 

AGENT AND LENDER:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Stephen Atallah

 

 

Name: Stephen Atallah

 

 

Title: Managing Director

 

 

 

By:

/s/ Kevin McBrien

 

 

Name: Kevin McBrien

 

 

Title: Vice President

 

 

 

 

 

Deutsche Bank AG, New York Branch

 

60 Wall St., 25th Floor

 

New York, NY 10005

 

Attention: Structured Trade & Export Finance

 

Fax: (212) 797-0473

 

38

--------------------------------------------------------------------------------